      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 1 of 98




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 C.R. ENGLAND, INC.                               §   CIVIL ACTION NO. ________________
                 Plaintiff
                                                  §
 VERSUS
                                                  §

 JASON F. GILES, THE KING FIRM,                   §   JUDGE:
 LLC, GILES LAW, LLC, DAMIAN K.
 LABEAUD, RODERICK HICKMAN,                       §
 ANTHONY ROBINSON, AUDREY
 HARRIS, JERRY SCHAFFER AND                       §
 KEISHIRA ROBINSON
                 Defendants                       §   MAGISTRATE:


                          PLAINTIFF’S ORIGINAL COMPLAINT

       NOW INTO COURT, through undersigned counsel, comes Plaintiff, C.R. England, Inc.,

which shows that C.R. England, Inc., is an interstate commercial trucking company domiciled and

headquartered in Salt Lake City, Utah, which was involved in a staged trucking “accident” within

the Eastern District of the State of Louisiana, and subsequently sued and entered into a settlement

of claims all litigated within the borders of the Eastern District of Louisiana as a victim of a

racketeering criminal enterprise. Plaintiff, C.R. England, Inc., alleges and avers as follows:

                                           I. PARTIES

                                                 1.

       Made “Defendants” herein are:

       A.    Jason F. Giles, an individual of the full age of majority domiciled in the State of

             Louisiana, who at all relevant times was an attorney at The King Firm, LLC.

       B.    The King Firm, LLC, a law firm domiciled in the State of Louisiana.




                                                -1-
                                                                                            2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 2 of 98




       C.   Giles Law, LLC, a law firm domiciled in the State of Louisiana, which is the personal

            law firm of Jason F. Giles and domiciled at the same address of The King Firm, LLC.

       D.   Damian K. Labeaud, an individual of the full age of majority domiciled in the State

            of Louisiana.

       E.   Roderick Hickman, an individual of the full age of majority domiciled in the State of

            Louisiana.

       F.   Anthony Robinson, an individual of the full age of majority domiciled in the State of

            Louisiana, who was involved in the staged accident at issue in the New Orleans area

            on October 13, 2015.

       G.   Audrey Harris, an individual of the full age of majority domiciled in the State of

            Louisiana, who was involved in the staged accident at issue in the New Orleans area

            on October 13, 2015.

       H.   Jerry Schaffer, an individual of the full age of majority domiciled in the State of

            Louisiana, who was involved in the staged accident at issue in the New Orleans area

            on October 13, 2015.

       I.   Keishira Robinson, an individual of the full age of majority domiciled in the State of

            Louisiana, who was involved in the staged accident at issue in the New Orleans area

            on October 13, 2015.

                             II. JURISDICTION AND VENUE

A.     Jurisdiction and venue are proper based upon the Federal Statutory RICO claims:

                                               2.

       Pursuant to Title 28, United States Code, Section 1331, this Court has subject matter

jurisdiction over the claims alleged in Counts One and Two because such claims arise under the


                                              -2-
                                                                                         2027838.v1
        Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 3 of 98




laws of the United States, specifically Title 18, United States Code, Sections 1962(c) and (d) and

1964.

                                                 3.

        Pursuant to Title 28, United States Code, Section 1367, this Court has subject matter

jurisdiction over the state fraud, conspiracy, and racketeering claims alleged in Counts Three

through Ten, because they are so related to the RICO claims they form part of the same case or

controversy.

                                                 4.

        Venue is proper in the Eastern District of Louisiana pursuant to Title 28, United States

Code, Section 1391(a) and (c) in that a substantial part of the events or omissions giving rise to

the claims alleged herein occurred within this District. Venue is also proper pursuant to Title 18,

United States Code, Section 1965.



B.      Jurisdiction and venue are also proper based upon diversity jurisdiction:

                                                 5.

        Pursuant to Title 28, United States Code, Section 1332(a)(1), this Court has subject matter

jurisdiction over all claims alleged herein as there is complete diversity of citizenship between all

parties and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

                                                 6.

        Venue is proper in the Eastern District of Louisiana pursuant to Title 28, United States

Code, Section 1391(a)(2) and (c) as jurisdiction is based on diversity of citizenship and a

substantial part of the events or omissions giving rise to the claims alleged herein occurred within

this District. Venue is also proper pursuant to Title 18, United States Code, Section 1965.


                                                -3-
                                                                                              2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 4 of 98




        III. STATEMENT OF FACTS COMMON TO ALL CAUSES OF ACTION

A.     General Background:

                                                 7.

       Jason F. Giles (Mr. Giles), James E. Courtenay (Mr. Courtenay) and Anthony J. Milazzo,

III (Mr. Milazzo) are attorneys licensed to practice law in the State of Louisiana, who, at all times

at issue herein, operated The King Firm, LLC, together with other attorneys in New Orleans. At

all times relevant herein, Jason F. Giles was also the sole manager and member of Giles Law, LLC,

a law firm domiciled in the State of Louisiana, which is the personal law firm of Jason F. Giles

and domiciled at the same address of The King Firm, LLC. Mr. Giles was a member of The King

Firm, LLC, in his personal capacity and/or through his personal law firm, Giles Law, LLC. Toni

Arnona (Ms. Arnona) is an attorney licensed to practice law in the State of Louisiana, who, at all

times at issue herein, operated the law firm of Arnona Rose, LLC, together with other attorneys in

New Orleans. Mr. Giles, Mr. Courtenay, Mr. Milazzo and The King Firm were the attorneys of

record for Plaintiffs, Audrey Harris, Jerry Schaffer and Keishira Robinson, in the underlying

litigation entitled Audrey Harris, et al, versus C.R. England, et al, Suit No. 2016-09608, Div. “A,”

Civil District Court for the Parish of Orleans, State of Louisiana (“Harris Lawsuit”). The Harris

Lawsuit was filed by Mr. Courtenay and The King Firm on behalf of these Plaintiffs to recover

damages from C.R. England and its insurer arising out of a staged accident which occurred on

October 13, 2015, between a C.R. England tractor trailer and a vehicle owned (and allegedly

operated) by Anthony Robinson, in which Audrey Harris, Jerry Schaffer and Keishira Robinson

were guest passengers. Mr. Giles of The King Firm referred the alleged driver, Anthony Robinson,

to the Arnona Rose law firm. Ms. Arnona of the Arnona Rose law firm filed a Cross-Claim on




                                                -4-
                                                                                            2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 5 of 98




behalf of Anthony Robinson in the Harris Lawsuit, also seeking damages from C.R. England and

its insurer arising out of the staged accident (“Robinson Cross-Claim”).

                                                 8.

       Plaintiff, C.R. England, Inc., was the employer of tractor trailer driver, Ronan Ryan, who

was operating the C.R. England tractor trailer at the time of the staged accident of October 13,

2015. C.R. England was insured by ACE American, a Pennsylvania corporation which is an

indirect, wholly owned subsidiary of Chubb Limited (NYSE: CB), a public entity. C.R. England

was self-insured for vehicle accidents for claims up to its self-insured limits, and ACE American

provided excess insurance coverage for C.R. England for claims which exceeded C.R. England’s

self-insured limits. C.R. England utilized law firms based in Louisiana to provide legal

representation with respect to the staged accident that occurred on October 13, 2015. Pursuant to

the insurance contract, C.R. England contributed the entirety of its self-insured retention for the

payment of all attorney’s fees, costs and expenses in defense of the Harris Lawsuit and Robinson

Cross-Claim. This included contribution of $2,013,422.87 of the total settlement amount of

$4,725,000.00, of the entirety of the fraudulent claims made in the Harris Lawsuit and Robinson

Cross-Claim, with the remainder being paid by ACE American.

                                                 9.

       As set forth in more detail herein, C.R. England and its excess insurer, ACE American,

were fraudulently induced to settle the Harris Lawsuit and Robinson Cross-Claim arising out of a

staged accident. After the settlement, the United States Attorney for the Eastern District of

Louisiana filed an indictment herein on October 16, 2020, for mail fraud and conspiracy to commit

mail fraud arising out of the staged accident of October 13, 2015, entitled United States of America

v. Anthony Robinson, Audrey Harris, Jerry Schaffer and Keishira Robinson, Criminal No. 20-


                                                -5-
                                                                                           2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 6 of 98




00108, United States District Court, Eastern District of Louisiana (“the indictment”). Within the

indictment, the details regarding the staged accident at issue, along with the criminal enterprise to

stage numerous other accidents, is set forth in detail. The indictment includes the acts and

involvement of the previously indicted “slammer,” Damien Labeaud (who had previously pled

guilty to his role in criminal enterprise to stage numerous accidents with tractor trailers), a

“slammer/spotter” referred to as “Co-Conspirator A” (who was subsequently identified in the

guilty pleas as Roderick Hickman), and the involvement of the attorneys herein. Upon information

and belief, all references within the indictment to “Attorney A” refer to Mr. Giles of The King

Firm, all references within the indictment to “Attorney B” refer to Mr. Courtenay of The King

Firm, and all references within the indictment to “Attorney C” refer to Ms. Arnona of the Arnona

Rose law firm. Moreover, as subsequently identified in the guilty pleas discussed herein, all

reference within the indictment to “Co-Conspirator A” refer to Roderick Hickman.

                                                  10.

        The October 20, 2020, indictment at issue is only one (1) of at least six (6) currently

existing indictments entered by the Grand Jury in the Eastern District of Louisiana arising out of

the criminal enterprise to stage accidents with tractor trailers. To date, thirty-three (33) individuals

have been indicted, of which fifteen (15) have entered guilty pleas. Within the current guilty pleas

and the factual basis signed by the parties who have pled guilty, there have been admissions that

this criminal enterprise has conducted at least one hundred and fifty (150) known separate staged

accidents involving tractor trailers in and around the New Orleans area between 2015 and 2018.

Notably, members of The King Firm are also implicated in several of the other indictments,

specifically Mr. Giles who is alleged to have knowingly paid Mr. Labeaud to stage accidents with

tractor trailers since 2015 and to bring the persons involved in the illegally staged accidents to Mr.


                                                  -6-
                                                                                               2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 7 of 98




Giles and The King Firm for representation in personal injury lawsuits as part of a scheme and

artifice to defraud tractor trailer companies and their insurers with fraudulent claims of bodily

injury to obtain settlements and/or trial awards through fraud, in addition to Mr. Labeaud and Mr.

Hickman both working as runners for The King Firm. It is believed that while this RICO Complaint

is pending, many more indictments will be filed, guilty pleas will be entered and additional staged

accidents will be identified, thereby publicly identifying additional actors and participants in this

criminal enterprise. The current existing indictments arising out of this criminal enterprise to stage

accidents, and information currently known to C.R. England, are as follows.

                                                 11.

       On or about October 24, 2019, and December 5, 2019, the U.S. Attorney’s Office for the

Eastern District of Louisiana issued the initial two (2) indictments regarding the criminal enterprise

and fraud scheme to stage numerous accidents, publicly connecting two staged accidents of June

6, 2017, and June 12, 2017, and the lawsuits and participants therein. The criminal matter regarding

these staged accidents is entitled United States of America v. Damian Labeaud, Lucinda Thomas,

Mary Wade, Judy Williams, Dashontae Young, Genetta Isreal, Mario Solomon and Larry

Williams, Criminal No. 19-219, Section L, United States District Court, Eastern District of

Louisiana. Attorney, Danny Patrick Keating Jr., was implicated in this indictment as “Attorney

A,” along with the slammers/spotters who orchestrated these staged accidents, Damian Labeaud

and Mario Solomon. Notably, the following have pled guilty from this indictment regarding their

roles in the criminal scheme to stage accidents with tractor trailers: Damian Labeaud, Mario

Solomon, Mary Wade, Lucinda Thomas, Judy Williams, Dashontae Young and Larry Williams.




                                                 -7-
                                                                                             2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 8 of 98




                                                12.

       On or about August 21, 2020, the U.S. Attorney’s Office for the Eastern District of

Louisiana issued another indictment in the criminal enterprise and fraud scheme to stage numerous

accidents, publicly connecting three additional staged accidents (one on March 27, 2017, and two

on May 17, 2017), and the lawsuits and the participants therein. The criminal matter regarding

these staged accidents is entitled United States of America v. Roderick Hickman, Lois Russell,

James Williams a/k/a “Curtis Williams,” Tanya Givens, John Diggs, Henry Randle, Ryan

Wheaten, Dakota Diggs, Bernell Gale, Marvel Francois and Troy Smith, Criminal Suit No. 20-

00080, United States District Court, Eastern District of Louisiana. Attorney, Danny Patrick

Keating Jr., was again implicated in this indictment as “Attorney A,” along with the

slammers/spotters who orchestrated the staged accidents, Damian Labeaud and Mario Solomon,

and a newly identified slammer/spotter, Roderick Hickman. Moreover, The King Firm and three

attorneys of the firm were also referred to in this indictment as Attorney C, Attorney D and

Attorney E, who upon information and belief, are Mr. Giles, Mr. Courtenay and Mr. Milazzo,

respectively. The indictment alleges that Mr. Keating and Mr. Giles of The King Firm knowingly

conspired to stage accidents with tractor trailers for the purpose of making fraudulent bodily injury

claims, including paying the slammers to recruit participants and stage these accidents with tractor

trailers, and communicating with the slammers by cell phone using coded language to refer to the

staged accidents. In fact, the indictment alleges that the slammers also worked as runners for Mr.

Keating and Mr. Giles of The King Firm. The known existing cell phone records from 2017 of

slammer, Damian Labeaud, who has since plead guilty to his role in the staged accidents, contain

numerous communications with the cell phones of Mr. Keating, Mr. Giles, Mr. Milazzo and Mr.

Courtenay in 2017. Notably, the following have plead guilty from this indictment regarding their


                                                -8-
                                                                                            2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 9 of 98




roles in the criminal scheme to stage accidents with tractor trailers: Roderick Hickman (slammer),

Bernell Gale, Troy Smith and Marvel Francois.

                                                13.

       Notably, the staged accident of May 17, 2017, in the above indictment occurred at the

intersection of Calliope and Tchoupitoulas/Hwy 90 in New Orleans. This intersection is within

one block of the law firm of Arnona Rose, which is visible from the intersection. Many other

lawsuits have been identified to have arisen from “accidents” at this same location in the same

manner, and many have also been connected with cell phone communications between the

Plaintiffs and the known slammers/spotters. A sample of these lawsuits from “accidents” at this

intersection occurred on (1) on May 17, 2017, involving Plaintiffs, Bernell Gale, Troy Smith and

Marvel Francois, (2) on June 28, 2017, involving Plaintiffs, Troylynn Brown, Jarvis Brown, Dion

Ridley and Herbert Allen, (3) on June 29, 2017, involving Plaintiffs, Mary Park, Warren Johnson,

David Garrison and Larry Donahue, (4) on July 21, 2017, involving Plaintiffs, Dominique

Matthews, Lavergne Riley and Michael Cobbins, (5) on August 10, 2017, involving Plaintiffs,

Tycoria Brown, Velma Whittey, John Washington and Troy Locke, (6) on September 14, 2017,

involving Plaintiffs, Kendra Edward and Roderaneka Bovia, (7) on November 6, 2017, involving

Plaintiffs, Janard Walton, Nyisha Walton, Leo Tate and Terrell Dorsey, and (8) on November 7,

2017, involving Plaintiffs, Charles Quinn, Leroy Day and Larry Scott. In each of these “accidents”

listed at this intersection, one or more of the parties in each “accident” were either represented by

Mr. Keating and/or The King Firm, with the vast majority being represented by The King Firm.

                                                14.

       On or about September 18, 2020, the U.S. Attorney’s Office for the Eastern District of

Louisiana issued another indictment in the criminal enterprise and fraud scheme to stage numerous


                                                -9-
                                                                                            2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 10 of 98




accidents, publicly connecting two additional staged accidents which occurred on October 15,

2015, and September 6, 2017, and the lawsuits and the participants therein. The criminal matter

regarding these staged accidents is entitled United States of America v. Cornelius Garrison,

Doniesha Gibson, Chandrika Brown, Ishais Price, Aisha Thompson, Dewayne Coleman,

Donisesha Lee, Donreion Leee and Erica Lee Thompson, Criminal No. 20-00092, Section R,

United States District Court, Eastern District of Louisiana. This indictment implicated newly

identified attorneys in the conspiracy to knowingly stage accidents with tractor trailers, and

implicated newly identified slammers, including Cornelius Garrison and two other slammers who

died prior to the indictment being issued. This indictment further implicated a representative of a

plaintiff medical finance company which paid Mr. Garrison at least $150,000.00 to stage over fifty

(50) accidents.

                                                15.

       As set forth in more detail herein, on or about October 16, 2020, the U.S. Attorney’s Office

for the Eastern District of Louisiana issued the indictment at issue in the criminal enterprise and

fraud scheme to stage numerous accidents, connecting the staged accident at issue herein of

October 13, 2015, which occurred on Alvar Street, and the lawsuits and the participants therein.

The criminal matter regarding this staged accident is entitled United States of America v. Anthony

Robinson, Audrey Harris, Jerry Schaffer and Keishira Robinson, Criminal No. 20-00108, Section

B, United States District Court, Eastern District of Louisiana. The slammer/spotter who had

previously plead guilty, Damian Lebeaud, was again implicated in this indictment, along with

member(s) of The King Firm. The indictment alleges that “Attorney A,” which is Mr. Giles of The

King Firm, knowingly conspired with slammers, including Mr. Labeaud and “Co-Conspirator A”

(Roderick Hickman) to stage accidents with tractor trailers for the purpose of making fraudulent


                                               - 10 -
                                                                                          2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 11 of 98




bodily injury claims on behalf of the willing participants and occupants within the vehicle operated

by the slammer, including paying the slammers to recruit participants and stage these accidents

with tractor trailers, and communicating with the slammers by cell phone using coded language to

refer to the staged accidents. In fact, the indictment alleges that Mr. Labeaud and “Co-Conspirator

A” (Roderick Hickman) worked as runners for The King Firm, that Mr. Giles of The King Firm

had represented both Mr. Labeaud and “Co-Conspirator A” (Roderick Hickman) in accidents that

each were involved in and concealed subsequent payments to them for staging accidents as

advances on their settlement and/or loans, and that The King Firm would employ Mr. Labeaud at

the law firm to complete various tasks as another way to conceal payments to him for staging

accidents. The indictment further alleges that The King Firm and the Arnona Rose firm gave loans

or advances to the Plaintiffs/occupants in the vehicle, made settlement demands on behalf of

Plaintiffs and received settlement proceeds on behalf of the Plaintiffs as a further part of the scheme

and artifice to defraud.

                                                 16.

       Notably, Mr. Giles of The King Firm also filed suit in a similar “accident” which also

occurred on Alvar Street on August 31, 2015, six weeks prior to the accident at issue on Alvar

Street on October 13, 2015. This lawsuit was entitled Joseph Brewton, Keaire Maze, Diana Maze

and Erica Spencer versus Lloyds of London et al, Suit No. 16-3665, Div. F, Civil District Court

for the Parish of Orleans, State of Louisiana. Furthermore, Mr. Giles of The King Firm also filed

suit in a similar “accident” which occurred a few weeks prior in the same general location on

August 7, 2015, entitled Jasper Rockwood, Damian Labeaud, Telisha Kennedy and Troy McKinnis

v. Marten Transport, LTD, and Clifton Drummer, III, Suit No. 16-3758, Div. M., Civil District

Court for the Parish of Orleans, State of Louisiana, in which Mr. Giles represented Damian


                                                - 11 -
                                                                                              2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 12 of 98




Labeaud. Additionally, Mr. Giles of The King Firm also filed suit in a similar “accident” which

also occurred in the same general area on September 1, 2016, and represented Roderick Hickman

as a Plaintiff in that litigation entitled “Roderick Hickman v. Great West Casualty Company,

Hirschbach Motor Lines, Inc., and Samuel Taylor, Suit No. 17-7754, Div. G, Civil District Court

for the Parish of Orleans, State of Louisiana”. Moreover, Damian Labeaud and Roderick Hickman

have been involved in “accidents” with tractor trailers wherein both are alleged to have been

occupants of the same vehicle, with Mr. Labeaud driving, since at least December 13, 2011,

pursuant to the allegations in the personal injury suit arising out of that “accident” entitled “Sasha

Bell, Trevelle Roundtree and Roderick Hickman v. R-Star Logistics, Great West Casualty

Insurance Company and Gregory John Spina, Suit No. 12-5344, Div. L, Civil District Court for

the Parish of Orleans, State of Louisiana”.

                                                 17.

       On or about November 5, 2020, the U.S. Attorney’s Office for the Eastern District of

Louisiana issued another indictment in the criminal enterprise and fraud scheme to stage numerous

accidents, publicly connecting and identifying attorney, Danny Patrick Keating, Jr., to the

fraudulent scheme to stage accidents and the lawsuits and participants therein. The criminal matter

regarding this indictment is entitled United States of America v. Danny Patrick Keating, Jr.,

Criminal No. 20-00117, Section G, United States District Court, Eastern District of Louisiana.

This indictment formally named Mr. Keating as one of the attorneys knowingly involved in the

criminal enterprise to stage numerous accidents with tractor trailers. This indictment once again

implicated The King Firm and references three attorneys of the firm in the indictment as “Attorney

A,” “Attorney B” and “Attorney C,” who upon information and belief, are Mr. Courtenay, Mr.

Giles, and Mr. Milazzo, and to whom Mr. Labeaud is alleged to have referred staged accidents in


                                                - 12 -
                                                                                             2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 13 of 98




exchanged for payment of $1,000.00 per passenger for accidents involving tractor trailers. The

indictment alleges that Mr. Keating alone paid Mr. Labeaud to stage approximately thirty-one (31)

separate accidents with tractor trailers, represented approximately seventy-seven (77) Plaintiffs

involved in those staged accidents, in which he fraudulently obtained settlement in seventeen (17)

of those accidents. As set forth in the other indictments above, The King Firm is also alleged to

have knowingly represented individuals involved in some of those staged accidents in which Mr.

Keating represented other occupants of the same vehicle, in addition to The King Firm knowingly

representing Plaintiffs in other staged accidents which were not connected to Mr. Keating.

Notably, at or about the time of this indictment, attorney Danny Patrick Keating, Jr., voluntarily

surrendered his Louisiana license to practice law.

                                                18.

       According to the current indictments and guilty pleas which have been issued, between

2015 and 2018, there have been at least one hundred and fifty (150) admitted to and known staged

accidents with tractor trailers with nearly identical facts, each involving multiple

occupants/claimants inside the vehicle. These “accidents” have been connected by the tractor

trailer defendants in numerous other cases, and by the FBI and Federal Prosecutor for the Eastern

District of Louisiana, and identified as a substantial ring of staged tractor trailer accidents with

interconnected players, resulting in current Grand Jury indictments of thirty (33) individuals and

fifteen (15) guilty pleas. See Grand Jury Indictments on December 5, 2019, of Damian Labeaud,

Mario Solomon, Lucinda Thomas, Mary Wade, Judy Williams, Dashontae Young, Genetta Isreal

and Larry Williams regarding staged accidents of June 5, 2017, and June 12, 2017; See Factual

basis for guilty plea of Damian Labeaud on August 6, 2020, wherein Labeaud admits to staging

numerous accidents for various attorneys and acting as the “slammer” and the “spotter,” including


                                               - 13 -
                                                                                           2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 14 of 98




at least forty (40) staged accidents with tractor-trailers for a single attorney (Mr. Keating), that he

recruited several others including Mario Solomon to serve as his spotter, and that he understood

that as part of the scheme, that attorney would instruct the passengers to be treated by certain

doctors and healthcare providers, often at an inflated cost, in order to obtain larger settlements; See

Factual basis for guilty plea of Mario Solomon on May 29, 2020, wherein Solomon admits to

staging accidents with Labeaud and acting as Labeaud’s spotter; See Grand Jury Indictments on

August 21, 2020, of Roderick Hickman, Lois Russell, James “Curtis” Williams, Tanya Givens,

John Diggs, Henry Randle, Ryan Wheaten, Dakota Diggs, Bernell Gale, Marvel Francois and Troy

Smith, regarding a staged accident on March 27, 2017, and two staged accidents which both

occurred on May 17, 2017, wherein it is alleged that Roderick Hickman was trained by Damian

Lebeaud to stage accidents, and further alleging that Roderick Hickman and Damian Labeaud

worked together to stage at least one hundred (100) accidents with tractor trailers for attorneys,

including for “Attorney A” (Mr. Keating) and “Attorney C” (Mr. Giles); See Factual basis for

guilty plea of Roderick Hickman on October 21, 2020, wherein Hickman admits that he was

trained by Damian Lebeaud to stage accidents, and further admits that he and Damian Labeaud

worked together to stage at least one hundred (100) accidents with tractor trailers for attorneys,

including for “Attorney A” (Mr. Keating) and “Attorney C” (Mr. Giles); See Grand Jury

Indictments on September 18, 2020, of Cornelius Garrison, Doniesha Gibson, Chandrika Brown,

Ishais Price, Aisha Thompson, Dewayne Coleman, Donisesha Lee, Donreion Lee, and Erica Lee

Thompson, regarding staged accidents of October 15, 2015, and September 6, 2017, wherein it is

alleged that Cornelius Garrison staged over fifty (50) accidents with tractor-trailers for a single co-

conspirator/attorney; See Grand Jury Indictments on October 16, 2020, of Anthony Robinson,

Audrey Harris, Jerry Schaffer and Keishira Robinson, regarding the staged accident of October


                                                - 14 -
                                                                                              2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 15 of 98




13, 2015, wherein it is alleged that Damian Labeaud and “Co-Conspirator A” (later identified as

Roderick Hickman) worked together as slammers and spotters in staged accidents, shared proceeds

they obtained for accidents that they staged together, and that from 2015 to 2017, Damian Labeaud

and “Co-Conspirator A” staged at least one hundred (100) accidents; See Factual basis for guilty

pleas of Anthony Robinson, Audrey Harris, Jerry Schaffer and Keishira Robinson filed on

December 17, 2020, wherein each admitted to their roles in the fraudulent scheme and the

conspiracy to commit mail fraud, along with the facts concerning the roles of Damian Labeaud,

Roderick Hickman, and the attorneys and law firms, including Mr. Giles, Giles Law, LLC, and

The King Firm, LLC, in the fraudulent scheme.

                                                 19.

       Moreover, of these thirty-three (33) individuals indicted arising out of eight (8) of the at

least one hundred and fifty (150) admitted to staged accidents, guilty pleas have been entered by

fifteen (15) individuals, which include three (3) of the ringleaders involved in staging the accidents

(Damian Labeaud, Mario Solomon and Roderick Hickman), two of which were involved in staging

the accident at issue as spotters and slammers (Damian Labeaud and Roderick Hickman), and all

four of the “occupants” of the vehicle involved in the staged accident at issue of October 13, 2015

(Anthony Robinson, Audrey Harris, Jerry Schaffer and Keishira Robinson).

                                                 20.

       Three of the major players in organizing the staged accidents have already pled guilty to

their roles in the criminal enterprise to fraudulently stage accidents (Damian Labeaud, Mario

Solomon and Roderick Hickman) and have admitted to over 100 staged accidents (while

Cornelius Garrison is accused of staging at least another 50 accidents for just a single attorney).




                                                - 15 -
                                                                                             2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 16 of 98




                                                 21.

       Four (4) of the “ringleaders” which have been publicly identified by name in the Federal

Prosecution include Damian LaBeaud, Mario Solomon, Cornelius Garrison and Roderick

Hickman; all four (4) have been indicted by the Grand Jury in the above identified criminal

proceedings of the Federal Prosecutor for the Eastern District in separate indictments. Two other

“slammers” and ringleaders mentioned by acronyms in the indictments died prior to the

indictments being issued and therefore were not publicly named. In the current indictments, six (6)

slammers and spotters have been implicated, with four (4) being publicly named. Notably, three

(3) of the four (4) publicly named ringleaders have pled guilty to their role in this criminal scheme,

and the fourth was murdered two weeks prior to his plea hearing. Regardless, as set forth in the

guilty pleas of the three surviving publicly identified ringleaders of this interconnected scheme,

the scheme in general was set up as follows:

                                                 22.

       Around 2015, several “ringleaders” including Mr. Labeaud, Mr. Solomon and Mr.

Hickman (and two other deceased slammers) began working together to intentionally stage

accidents with tractor trailers. Mr. Labeaud and Mr. Hickman staged over one hundred accidents

together beginning in 2015, with each serving as slammers and spotters. Mr. Labeaud also staged

accidents with Mr. Solomon, with Mr. Solomon serving as a spotter. Mr. Hickman was trained by

Mr. Labeaud, staged accidents with Mr. Labeaud, and then began staging accidents by himself.

The indictments do not indicate how many total accidents Mr. Labeaud staged with Mr. Solomon

or the two deceased slammers/spotters. The slammers and spotters would recruit, and also had

other co-conspirators recruit, individuals to knowingly participate and be occupants in a vehicle

for the purpose of colliding with a tractor trailer, and then bringing a fraudulent bodily injury claim


                                                - 16 -
                                                                                              2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 17 of 98




for the purpose of defrauding the trucking companies and their insurers. Typically, one person

would intentionally crash the vehicle into the tractor trailer (typically a side swipe with the rear

axles) who was known as the “slammer,” and another person would act as the “spotter” which is

the independent witness to chase down the tractor trailer if it did not stop and/or to allege that they

witnessed the accident and that the tractor trailer was at fault. Some or all of these

slammers/spotters worked as runners for The King Firm, were paid by member(s) of The King

Firm (and other attorneys) to knowingly stage accidents for the attorney(s), and conspired with

The King Firm (and other attorneys) to knowingly stage accidents and defraud trucking companies

and their insurers.

                                                 23.

       Moreover, it is alleged that another ringleader, Mr. Garrison, was also staging at least fifty

(50) similar accidents for attorneys and a plaintiff medical finance company, which funneled

fraudulent cases to physicians which his company would finance and also funneled the cases to

other attorneys.

                                                 24.

       Based upon these commonalities, there is an established pattern of reported crashes in and

around the New Orleans area within the past several years wherein the crashes are staged and

intentionally committed by passenger vehicle drivers and their occupants. To date, the Federal

Prosecutor has obtained thirty-three (33) Grand Jury Indictments and fifteen (15) guilty pleas

regarding this ring of staged accidents, which is continuing to grow, along with admissions that

there are at least one hundred and fifty (150) staged accidents from the participants thereto,

although only eight (8) staged accidents have been identified and made public by the Federal

Prosecutor.


                                                - 17 -
                                                                                              2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 18 of 98




B.     The staged accident at issue of October 13, 2015, and resulting lawsuit:

                                                25.

       The alleged subject accident occurred at or around 6:18 p.m. on October 13, 2015, at the

intersection of Alvar Street and France Road, which is at the base of the Danziger Bridge/Chef

Menteur Highway where numerous staged accidents have occurred as identified in the above

indictments. The “accident” involved a tractor trailer owned by C.R. England, operated by C.R.

England’s employee and insured by ACE American, which allegedly sideswiped a 2002 Chevrolet

Tahoe. According to the false reports given to the investigating officer, and the deposition

testimony of Plaintiffs in the subsequent lawsuit, the accident involved a 2002 Chevrolet Tahoe

which was allegedly operated by Anthony Robinson. Other alleged occupants in the vehicle were

Mr. Robinson’s girlfriend, Audrey Harris (rear passenger side), his daughter, Keishira Robinson

(rear driver’s side), and his friend, Jerry Schaffer (front passenger side). All alleged occupants,

except for Ms. Robinson, lived at the Willowbrook Apartments located at 7001 Bundy Road in

New Orleans East. Following the issuance of the indictment in October, 2020, it was discovered

that Mr. Labeaud lived at the same apartment complex.

                                                26.

       Prior to suit being filed, all alleged occupants of the Tahoe were initially represented by

The King Firm. However, The King Firm referred the alleged driver, Anthony Robinson, to the

Arnona Rose firm under a fee arrangement. On September 26, 2016, The King Firm filed a Petition

for Damages against C.R. England on behalf of Ms. Harris, Ms. Robinson and Mr. Schaffer, which

was signed by Mr. Courtenay. On October 3, 2016, the Arnona Rose firm filed a Cross-Claim in

that lawsuit against C.R. England on behalf of Mr. Robinson, which was signed by Ms. Arnona.

The Harris Lawsuit and Robinson Cross-Claim each named C.R. England and its driver as


                                               - 18 -
                                                                                          2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 19 of 98




Defendants. On or about February 9, 2017, Ms. Arnona filed an Affidavit of Service of Process by

Long Arm into the Court Record, thereby certifying that she was employed by Arnona Rose, LLC,

and that she mailed a copy of the Cross-Claim which she filed, by Certified U.S. Mail, to the

Defendant driver for C.R. England, from her office in New Orleans, Louisiana, to his home address

in Rochester, Michigan, on October 25, 2016. On or about May 19, 2017, Mr. Courtenay of The

King Firm filed an Affidavit of Service of Process by Long Arm into the Court Record which was

notarized by Mr. Milazzo of The King Firm, thereby certifying that the Harris Petition which he

filed was mailed, by Certified U.S. Mail, to the Defendant driver for C.R. England, from The King

Firm in New Orleans, Louisiana, to the home address of the C.R. England driver in Rochester,

Michigan, on October 5, 2016.

                                                27.

       Both the Harris Lawsuit and Robinson Cross-Claim alleged that Anthony Robinson was

operating his Tahoe in the left lane of Alvar Street, that C.R. England’s driver was operating his

tractor-trailer in the right lane of Alvar Street, and the tractor trailer driver negligently and

improperly changed lanes from the right lane to the left lane and struck the Tahoe. The Harris

Lawsuit further claimed that Ms. Harris, Mr. Schaffer and Ms. Robinson were occupants in the

Tahoe. These Petitions/Cross-Claim allege that this “accident” caused severe and disabling injuries

to their respective clients, and that C.R. England was liable for those damages.

                                                28.

       Moreover, all four Plaintiffs/claimants gave deposition testimony in this matter. Anthony

Robinson’s deposition was taken on September 28, 2017, which was attended by Ms. Arnona and

Mr. Courtenay. Although Mr. Robinson was represented by Ms. Arnona, multiple objections and

instructions to the witness were made by Mr. Courtenay. Mr. Robinson confirmed that he lived at


                                               - 19 -
                                                                                          2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 20 of 98




an apartment complex located at 7001 Bundy Road in New Orleans East, with his fiancé, Audrey

Harris, and that Mr. Schaffer also lived in the same complex. In furtherance of the fraudulent

scheme, Mr. Robinson gave perjured testimony. He testified that, prior to the accident, his

daughter, Keishira Robinson, came to see him at his apartment, and Ms. Harris was also present.

Then, they all left the apartment complex together in his vehicle so that he could bring his daughter

home. As they were leaving, he saw Mr. Schaffer in the parking lot and offered him a ride also

just to keep them company, and Mr. Schaffer got in the Tahoe. After leaving the apartment

complex and while Mr. Robinson was allegedly driving, the tractor trailer allegedly changed lanes

and side swiped his Tahoe while he was operating the same.

                                                 29.

       Nearly identical testimony was given by the other claimants, Keishira Robinson, Audrey

Harris and Jerry Schaffer, who also gave their sworn deposition testimony on the same date of

September 28, 2017. Each gave false testimony that Anthony Robinson was allegedly operating

the Tahoe at the time of the accident. Additionally, Mr. Schaffer testified that at the time of impact,

Mr. Robinson was driving and speaking to his fiancé, Audrey Harris, who was in the rear passenger

seat behind Mr. Schaffer. Mr. Schaffer testified that, when Mr. Robinson realized the tractor trailer

was coming into his lane, Mr. Robinson said an expletive and hit the brakes. Ms. Harris testified

that she was “napping” while riding in the vehicle and had little memory of what occurred. Ms.

Robinson testified that she was texting on her phone while her father was driving, that she heard

him say “whoa” and she looked up, and her father blew his horn and swerved to the left to avoid

the collision with the tractor trailer; however, the tractor trailer came into their lane and struck

their vehicle. Ms. Robinson testified that immediately after the collision, her father’s fiancé, Ms.

Harris, became “hysterical” yelling and screaming that their vehicle was hit and that she needed


                                                - 20 -
                                                                                              2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 21 of 98




an ambulance. Ms. Robinson testified that her attorney, Jason Giles of The King Firm, referred her

to the chiropractor after the accident. Moreover, she testified that after she was referred to

orthopaedic surgeon, Dr. Shamieh, someone from Dr. Shamieh’s office came and picked her up in

a black GMC at her mother’s house in New Orleans, and drove her to Dr. Shamieh’s office at in

Baton Rouge. All of these depositions were attended by both Mr. Courtenay of The King Firm and

Ms. Arnona of Arnona Rose, LLC. In fact, all four of the claimants were in attendance at the

deposition of each, and all of the depositions were taken on the same date at the law office of The

King Firm.

                                                30.

        It was part of the scheme and artifice to defraud that, on September 28, 2017, Anthony

Robinson, Audrey Harris, Jerry Schaffer and Keishira Robinson, each knowingly provided false

testimony in the depositions taken in conjunction with the Harris Lawsuit and the Robinson Cross-

Claim in the presence of Mr. Courtenay of The King Firm and Ms. Arnona of Arnona Rose, LLC.

                                                31.

       Moreover, on February 28, 2018, Mr. Courtenay of The King Firm took the deposition of

C.R. England’s driver, who was also a Defendant in the matter. The deposition was also attended

by Ms. Arnona of Arnona Rose. The deposition was taken in St. Clair Shores, Michigan. The

defendant-driver, counsel for the C.R. England Defendants, and Mr. Courtenay of The King Firm

attended the deposition in person in Michigan. Ms. Arnona of Arnona Rose attended the deposition

via video conference from her office in New Orleans, Louisiana, and asked questions in the

deposition. This deposition was taken in furtherance of their fraudulent scheme, as pointed out by

Mr. Courtenay in the deposition that “My job here today is to find out as much information as I

can about you and the accident so that we know if a trial happens what you’ll say and what you


                                               - 21 -
                                                                                          2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 22 of 98




won’t say.” In the deposition, the driver testified that while he was attempting to make a left turn

traveling approximately 3 mph, he noticed the Tahoe coming up behind him very fast. He believed

the Tahoe was going to hit him, so he completely stopped his tractor trailer. However, the Tahoe

missed the trailer and came to a complete stop next to the trailer. Seconds later, the driver of the

Tahoe “punched the gas” and ran the Tahoe along the side the tractor trailer and “gently” scraped

the Tahoe against the tractor trailer.

                                                32.

        In the deposition, Mr. Courtenay referred to the occupants of the Tahoe as victims, and

after an objection was made, Mr. Courtenay stated “Victim indicates they didn’t do anything

wrong.” Moreover, the driver testified that the purported occupants of the Tahoe left the scene by

ambulance, that he was given a citation by the investigating officer, that he missed his delivery in

New Orleans because of the “accident,” and had to sleep in his truck overnight to complete the

delivery the next day before returning to Michigan. The day after the “accident” and while the

driver was still in New Orleans, he was terminated from C.R. England as a result of this “accident”

in which he received a citation and serious injury was alleged to four occupants. Mr. Courtenay

also questioned the driver regarding the facts of the accident, and attempted to have the driver

agree that he merged into Plaintiff’s lane, did not see their vehicle, and side swiped Plaintiff’s

vehicle. The driver testified he “totally” disagreed. Moreover, after establishing on the record that

it became dark outside immediately after the “accident,” Mr. Courtenay further asked the driver if

he had knowledge of anyone else coming to the scene to speak to the occupants of the Tahoe, to

which the driver responded that he did not see anybody else.




                                               - 22 -
                                                                                            2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 23 of 98




                                                 33.

       The entirety of the questioning in deposition of C.R. England’s driver in person and by

video conference in Michigan was done in furtherance of the fraudulent scheme. In hindsight, it is

believed that the questioning was also done to determine whether or not the driver observed (1)

“Co-conspirator A”/Roderick Hickman actually driving the Tahoe and leaving the scene after

causing the collision, (2) Mr. Robinson following the Tahoe as a passenger in another vehicle

being operated by Damian Labeaud, or (3) Mr. Robinson exiting Mr. Labeaud’s vehicle and getting

behind the wheel of the Tahoe immediately after the “accident” to make it appear that he was

driving the vehicle at the time of the “accident”.

                                                 34.

       Allegedly as a result of the “accident” of October 13, 2015, and as part of the scheme and

artifice to defraud, Anthony Robinson, Audrey Harris, Jerry Schaffer and Keishira Robinson

received “treatment” by doctors and healthcare providers at the direction of their attorneys, and

specifically by member(s) of The King Firm.

                                                 35.

       As part of the scheme and artifice to defraud, Anthony Robinson alleged that the “accident”

of October 13, 2015, caused injury to his neck, upper and low back and left knee. Ultimately, Mr.

Robinson underwent “treatment” allegedly arising out of the staged accident of October 13, 2015,

by doctors and healthcare providers to whom he was referred by Mr. Giles and Mr. Courtenay of

The King Firm, which included spinal injections and a cervical fusion performed by Dr. Samer

Shamieh at Champion Medical Center, and a lumbar fusion recommended by Dr. Shamieh for

which he could not be cleared for surgery, along with a recommendation by Dr. Chad Domangue

for a spinal cord stimulator. Mr. Robinson’s alleged medical specials were $285,888.17, with


                                                - 23 -
                                                                                         2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 24 of 98




alleged future medical specials of $1,400,804.00. Upon information and belief, the medical

charges for the fusion surgery and multiple injections totaling over $120,000.00, were billed to

and guaranteed by The King Firm (although Plaintiff was formally represented by Arnona Rose).

On September 15, 2018, Ms. Arnona of Arnona Rose, LLC forwarded an email to prior counsel

for C.R. England in the Robinson Cross-Claim, making a settlement demand on behalf of Anthony

Robinson in the amount of $4,800,000.00.

                                               36.

       As part of the scheme and artifice to defraud, Audrey Harris alleged that the “accident” of

October 13, 2015, caused injury to her neck, back, left arm and right leg. Ultimately, Ms. Harris

underwent “treatment” allegedly arising out of the staged accident of October 13, 2015, by doctors

and healthcare providers to whom he was referred by Mr. Giles and Mr. Courtenay of The King

Firm, which included spinal injections and both a cervical and a lumbar fusion performed by Dr.

Shamieh at Champion Medical Center. Ms. Harris’ alleged medical specials were $504,336.25,

with allegations that Dr. Shamieh recommended a third spinal surgery and that Dr. Domangue

recommended a pain stimulator. The alleged future medical specials were alleged to be

$7,741,150.00. Upon information and belief, the charge in the amount of $146,200.00 for the

cervical and lumbar surgeries, was submitted to medical finance company, Elite Medical

Enterprises, LLC. On August 21, 2017, Mr. Courtenay of The King Firm forwarded a letter to

prior counsel for C.R. England in the Harris Lawsuit, making a settlement demand on behalf of

Keishira Robinson in the amount of $4,000,000.00. On August 7, 2018, Mr. Courtenay of The

King Firm forwarded another email to prior counsel for C.R. England, again attaching the prior

settlement demands made on behalf of Jerry Schaffer, Audrey Harris and Keishira Robinson.




                                              - 24 -
                                                                                         2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 25 of 98




                                               37.

       As part of the scheme and artifice to defraud, Jerry Schaffer alleged that the “accident” of

October 13, 2015, caused injury to his neck, back and left shoulder. Ultimately, Mr. Schaffer

underwent “treatment” allegedly arising out of the staged accident of October 13, 2015, by doctors

and healthcare providers to whom he was referred by Mr. Giles and Mr. Courtenay of The King

Firm, which included a lumbar surgery performed by Dr. Marco Rodriguez at Omega Hospital.

Mr. Schaffer’s alleged medical specials were $145,596.68, with alleged future medical specials of

$45,007.00. Upon information and belief, the charge in the amount of $117,250.00 for lumbar

surgery of March 23, 2017, was submitted to medical finance company, DMA, which upon

information and belief paid only $46,900.00. On August 21, 2017, Mr. Courtenay of The King

Firm forwarded a letter to prior counsel for C.R. England in the Harris Lawsuit, making a

settlement demand on behalf of Mr. Schaffer in the amount of $1,000,000.00. On August 7, 2018,

Mr. Courtenay of The King Firm forwarded another email to prior counsel for C.R. England, again

attaching the prior settlement demands made on behalf of Jerry Schaffer, Audrey Harris and

Keishira Robinson.

                                               38.

       As part of the scheme and artifice to defraud, Keishira Robinson alleged that the “accident”

of October 13, 2015, caused injury to her neck, back, and left shoulder, with alleged cervical and

lumbar disc injury. She underwent treatment with Dr. Shamieh, who performed a lumbar ESI. Ms.

Robinson’s alleged medical specials were $24,891.45. On August 21, 2017, Mr. Courtenay of The

King Firm forwarded a letter to prior counsel for C.R. England in the Harris Lawsuit, making a

settlement demand on behalf of Ms. Robinson in the amount of $175,000.00. After it was

discovered that Ms. Robinson had been involved in multiple intervening accidents, on July 9, 2018,


                                              - 25 -
                                                                                          2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 26 of 98




Mr. Courtenay of The King Firm forwarded an email to prior counsel for C.R. England in the

Harris Lawsuit, recognizing the same and making another settlement demand on behalf of Keishira

Robinson citing the same medical care and expenses, but lowering the demand to the amount of

$135,000.00. On August 7, 2018, Mr. Courtenay of The King Firm forwarded another email to

prior counsel for C.R. England, again attaching the prior settlement demands made on behalf of

Jerry Schaffer, Audrey Harris and Keishira Robinson.

                                                 39.

       A trial on the claims of all claimants in the Harris Lawsuit and Robinson Cross-Claim was

scheduled to begin on June 24, 2019. On April 23, 2019, Mr. Courtenay of The King Firm

forwarded prior counsel for C.R. England an email thereby notifying Defendants that Audrey

Harris was scheduled to have a C4-5-6 ACDF and C6-7 Exploration of Fusion performed by Dr.

Shamieh, which would take place on July 9, 2019, i.e., approximately two weeks after trial was

scheduled to begin. Clearly this mention of a surgery being scheduled to take place right after trial,

which Mr. Courtenay intended to present as evidence at trial, would dramatically increase the

damages at trial. Moreover, in May, 2019, prior counsel for C.R. England received information

that the alleged facts of this “accident” potentially aligned with other “accidents” which were

rumored to be part of a fraudulent scheme to stage accidents with tractor trailers and which was

being investigated by the Federal Government. (The first criminal indictment arising out of the

staged accidents was not until October 24, 2019.) Although it was rumored that phone records had

potentially connected the fraud scheme, C.R. England was only able to obtain the limited cell

phone records of one claimant, i.e., Keishira Robinson, due to the cell providers only keeping

records for a limited period of time. At the time, the cell phone records of Keishira Robinson did

not appear to contain any glaring connection to fraud.


                                                - 26 -
                                                                                             2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 27 of 98




                                                 40.

       As a result of this newly acquired information which was previously unavailable to C.R.

England relating to the potential fraud and newly discovered medical treatment, on June 3, 2019,

prior counsel for C.R. England filed a Motion to Continue the trial on the matter scheduled to begin

on June 24, 2019, thereby setting forth all information known to C.R. England at the time. The

hearing on the matter was set before Judge D. Nicole Sheppard of the Civil District Court for the

Parish of Orleans on June 12, 2019.

                                                 41.

       On June 3 and 4, 2019, Mr. Courtenay of The King Firm initiated and exchanged emails

with prior counsel for C.R. England berating counsel for the alleged lack of evidence of fraud, and

that this “is becoming the ‘go to’ defense in all 18 wheeler cases out here.” Curiously, counsel

further claimed that The King Firm had been looking into and trying to find out what is happening

regarding the allegations of staged accidents and find out if any of the cases they have are being

investigated, but have never been told that their cases are being investigated. Counsel concluded

the email as follows: “So ultimately, I’m trying to figure out what is happening here. I’m also

curious as to how people find out about what is and is not being investigated when we have done

everything in our power to learn that for ourselves, and we are always told none of our cases are

under investigation. I’m curious what number I can start calling to avoid the time, energy, and

money that gets tied up in these things. Let me know.” Mr. Courtenay refused to agree to a short

continuance of the trial in order to investigate the same.

                                                 42.

       In furtherance of the fraudulent scheme, on June 5, 2019, Mr. Giles of The King Firm

signed and caused to be filed in the Harris Lawsuit and Robinson Cross-Claim a Memorandum in


                                                - 27 -
                                                                                           2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 28 of 98




Opposition to C.R. England’s Motion to Continue Trial. Within the Opposition, Mr. Giles argued

that there is “no evidence of staging or fraud,” that the “accident” at issue was not under

investigation, and that “Defendants have no good faith basis for a continuance.” Mr. Giles alleged

in his Opposition that prior counsel for C.R. England’s allegations were “both incredulous and

insulting to undersigned counsel and this tribunal” were “disingenuous” and “not in good faith”.

Mr. Giles argued in his Opposition as follows: “Rumor. Innuendo. That is the basis of this

continuance, which seeks not only additional time to investigate the rumors but a completely new

set of deadlines. This continuance is bad faith tactics by C.R. England merely to reopen full

discovery (discovery has been happening and continues to happen), likely hire new experts, and

get another bite at the apple.” Furthermore, Mr. Giles argued as follows: “Specifically, as this

Court is no doubt aware, allegations have continuously and frivolously been made that the King

Firm had numerous cases believed to be fraud. Despite these baseless assertions, no evidence

whatsoever has been produced or shown that links the King Firm to any alleged fraudulent cases.

In fact, it has been to the contrary. Nonetheless, to pretend to not have heard such rumors is simply

unbelievable. Especially in light of the fact that defense counsel’s firm was contacted to defend a

firm that made unfounded allegations in a bar complaint on these very issues.” Finally, addressing

the new revelation that Audrey Harris was scheduled to have another surgery two weeks after trial

as a basis for the continuance, Mr. Giles argued as follows: “The surgery reference is nothing more

than an effort to throw in something concrete, given that the fraud references are like snowflakes

– they look pretty but they melt when they hit your hand.” Mr. Giles concluded The King Firm’s

Opposition with a final argument – that “one last item that is being overlooked here” is that the

King Firm has “spent thousands of dollars on trial exhibits and graphics for use at trial” and has

paid doctors to attend trial. Mr. Giles argument to the Court is that C.R. England is in bad faith,


                                               - 28 -
                                                                                            2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 29 of 98




that The King Firm has no involvement in any rumored fraud ring to stage accidents, and that any

“innuendo” that this accident is staged is simply a bad faith tactic to delay trial and cost The King

Firm thousands of dollars. The signing and filing of this Opposition Memorandum by Mr. Giles

of The King Firm was in furtherance of the fraudulent scheme, particularly as the Court denied the

Motion to Continue.

                                                43.

       On June 5, 2019, Ms. Arnona of Arnona Rose, LLC, also signed and caused to be filed in

the Harris Lawsuit and Robinson Cross-Claim a Memorandum in Opposition to C.R. England’s

Motion to Continue Trial on behalf of their client, Anthony Robinson, who was allegedly driving

the Tahoe. Within the Opposition, Ms. Arnona also took the position that “Rumors, new stories,

allegations and even pleading about ‘fraud rings’ in the greater New Orleans area have been

circulating…,” that counsel for C.R. England’s allegations in the Motion were “very

disingenuous,” and that rumors of fraud had been discussed in April 2019 as this was a

“determining factor in deciding whether or not to reschedule a mediation, as Plaintiff in Cross-

Claim had no intention of participating in a mediation if an unsubstantiated ‘fraud’ allegation was

going to be recklessly made during said mediation.” Ms. Arnona further alleged that “Thus, as a

tactic to obstruct justice and delay the trial of this matter, Defendants now make very serious

accusations with no evidence or veracity to support same.”

                                                44.

       On June 12, 2019, the Motion to Continue Trial came for hearing before Judge D. Nicole

Sheppard of the Civil District Court for the Parish of Orleans. Present in Court and in furtherance

of the fraudulent scheme were Mr. Giles, Mr. Milazzo and Mr. Courtenay of The King Firm and

Ms. Arnona of Arnona Rose, LLC. In furtherance of the fraudulent scheme, counsel for the


                                               - 29 -
                                                                                            2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 30 of 98




Plaintiffs vehemently argued against the continuances of trial. As a result, Judge Nicole Sheppard

denied C.R. England’s request to continue the trial set to begin on June 24, 2019.

                                                 45.

       The day after the denial of the Motion to Continue and two weeks before trial, a mediation

was held on this matter. Notably, it was discovered for the first time pursuant to the “Factual Basis”

formulating the guilty pleas of Anthony Robinson, Audrey Harris, Jerry Schaffer and Keishira

Robinson which were filed on December 17, 2020, that “around the time of the mediation,

Attorneys A [Mr. Giles] and B [Mr. Courtenay] told Harris and Schaffer to settle their case because

the FBI was investigating staged accidents, and that C.R. England suspected that their case was

fraudulent.” As a direct result of an upcoming trial, while being denied the opportunity to

investigate the fraud, and the potential of millions in damages and an excess judgment being

awarded at trial, C.R. England and its excess insurer agreed to a settlement of these claims. On

June 19, 2019, Mr. Courtenay of The King Firm forwarded an email to counsel for C.R. England,

which also copied Ms. Arnona of Arnona Rose, LLC, thereby confirming an agreement to settle

the entirety of the claims of all four (4) claimants for a total of $4,725,000.00 plus the costs of

mediation.

                                                 46.

       On July 18, 2019, Mr. Courtenay of The King Firm picked up from counsel for C.R.

England’s office five (5) settlement checks in settlement of the claims of all four (4) claimants,

which are described as follows: (1) a C.R. England check in the amount of $898,422.87 made

payable to Anthony Robinson and Arnona Rose; (2) a ACE American check in the amount of

$601,577.13 made payable to Anthony Robinson and Arnona Rose; (3) a ACE American check in

the amount of $2,100,000.00 made payable to Audrey Harris and The King Law Firm; (4) a C.R.


                                                - 30 -
                                                                                             2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 31 of 98




England check in the amount of $125,000.00 made payable to Keishira Robinson and The King

Firm; and (5) a C.R. England check in the amount of $1,000,000.00 made payable to Jerry Schaffer

and The King Law Firm.

                                                47.

       On July 19, 2019, the law firm of Arnona Rose, LLC, deposited the following settlement

checks: (1) a C.R. England check in the amount of $898,422.87 made payable to Anthony

Robinson and Arnona Rose; and (2) a ACE American check in the amount of $601,577.13 made

payable to Anthony Robinson and Arnona Rose.

                                                48.

       On July 19, 2019, The King Firm deposited the following settlement checks: (1) a ACE

American in the amount of $2,100,000.00 made payable to Audrey Harris and The King Law Firm;

(2) a C.R. England check in the amount of $125,000.00 made payable to Keishira Robinson and

The King Firm; and (3) a C.R. England check in the amount of $1,000,000.00 made payable to

Jerry Schaffer and The King Law Firm.



C.     Subsequent Federal Indictments arising out of “the Harris Lawsuit” and “the
       Robinson Cross Claim”:
                                        49.

       Prior to the issuance of the indictment at issue, a guilty plea was entered by Damian

Labeaud on or about August 6, 2020, for Conspiracy to Commit Wire Fraud, in violation of Title

18, United States Code, Section 371, arising out of his involvement in the specific staged accidents

at issue in the previous indictment, along with admitting to his role in staging numerous other

accidents with tractor trailers for the purpose of defrauding the trucking companies and their

insurers.


                                               - 31 -
                                                                                           2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 32 of 98




                                                50.

       Over one year after the settlement of the Harris Lawsuit and Robinson Cross-Claim, the

U.S. Attorney’s Office for the Eastern District of Louisiana issued Grand Jury indictments on

October 16, 2020, in the alleged fraud scheme involving the staged accident at issue of October

13, 2015, which was the subject matter of the Harris Lawsuit and Robinson Cross-Claim

(hereinafter referred to as “the indictment”). The criminal matter regarding this staged accident is

entitled United States of America v. Anthony Robinson, Audrey Harris, Jerry Schaffer and Keishira

Robinson, Criminal No. 20-00108, Section B, United States District Court, Eastern District of

Louisiana. The indictment provided critical information and evidence not available to the C.R.

England defendants, thereby setting forth the conspiracy to and staging of the accident of October

13, 2015, set forth below.

                                                51.

       Notably, while defending the Harris Lawsuit and Robinson Cross-Claim, C.R. England

was only able to obtain the cell phone records of one of the four occupants of the vehicles, i.e.,

Keishira Robinson (504-654-7430). The “accident” at issue occurred on October 13, 2015, at

approximately 6:18 p.m. Claimants informed the police, and testified in deposition, that Keishira

Robinson was a passenger in Plaintiffs’ vehicle, and her father, Anthony Robinson, was driving

the vehicle. Curiously however, the cell records of Keishira Robinson show that she received a

call from her father’s cell phone (504-830-6222) at 6:28 p.m., ten (10) minutes after the accident

occurred. Many of the facts pled within the indictment at issue and as set forth below, were

unknown to C.R. England at the time of the settlement. After the indictment was filed in this

matter, C.R. England discovered the reason why the purported driver of Plaintiffs’ vehicle,

Anthony Robinson, would call and speak to his daughter who was sitting in the backseat of the


                                               - 32 -
                                                                                           2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 33 of 98




vehicle. Anthony Robinson called his daughter because Anthony Robinson was not even inside

the vehicle. Rather, he was in a separate vehicle following Plaintiffs’ vehicle and watching the

fraudulently staged accident take place. This phone call was made in furtherance of their

conspiracy to commit fraud.

                                                52.

       Within the indictment, references were made to “Attorney A,” believed to be Mr. Giles of

The King Firm, to “Attorney B,” believed to be Mr. Courtenay of The King Firm, and also to

“Attorney C,” believed to be Ms. Arnona of Arnona Rose, LLC. The slammer/spotter who had

previously plead guilty, Damian Lebeaud, was again implicated in this indictment, along with

members of The King Firm, and a slammer and spotter referred to as “Co-Conspirator A” who was

not publicly named. “Co-Conspirator A” was later identified as Roderick Hickman within the

Factual Basis for the guilty pleas of Anthony Robinson, Audrey Harris, Jerry Schaffer and Keishira

Robinson filed on December 17, 2020. The indictment alleges that a member(s) of The King Firm,

and specifically “Attorney A,” which is Mr. Giles, knowingly conspired to stage accidents with

tractor trailers for the purpose of making fraudulent bodily injury claims, including paying the

slammers to recruit participants and stage these accidents with tractor trailers, and communicating

with the slammers by cell phone using coded language to refer to the staged accidents. In fact, the

indictment alleges that Mr. Labeaud and “Co-Conspirator A” (Roderick Hickman) worked as

runners for Mr. Giles of The King Firm, and that Mr. Giles of The King Firm would also employ

Mr. Labeaud to complete various tasks at the law firm as another way to conceal payments to him

for staging accidents. The indictment further alleges that The King Firm and the Arnona Rose firm

gave loans or advances to the Plaintiffs, made settlement demands on behalf of Plaintiffs and




                                               - 33 -
                                                                                          2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 34 of 98




received settlement proceeds on behalf of the Plaintiffs as a further part of the scheme and artifice

to defraud.

                                                53.

       Pursuant to the seventeen (17) page indictment, Anthony Robinson, Audrey Harris, Jerry

Schaffer and Keishira Robinson were charged with Mail Fraud in violation of Title 18, United

States Code, Section 371, and Conspiracy to Commit Mail Fraud in violation of Title 18, United

States Code, Section 1341. Each plead guilty to their roles in this staged accident in formal pleas

which were filed on December 17, 2020.

                                                54.

       Pursuant to the allegations within the indictment, it was part of the scheme and artifice to

defraud that, beginning on a date unknown, but before on or about 2015, Mr. Labeaud and “Co-

Conspirator A” (Roderick Hickman) worked as “runners” for Mr. Giles of The King Firm, in that

Mr. Labeaud and “Co-Conspirator A” (Roderick Hickman) would refer persons involved in

legitimate accidents to Mr. Giles of The King Firm in exchange for money. It was agreed that Mr.

Giles of The King Firm would pay Mr. Labeaud and “Co-Conspirator A” (Roderick Hickman)

$1,000.00 per passenger for accident with tractor trailers and $500.00 per passenger for accidents

that did not involve tractor trailers. While working together as runners, Mr. Labeaud and “Co-

Conspirator A” (Roderick Hickman) brought at least twenty (20) accidents to Mr. Giles of The

King Firm.

                                                55.

       Pursuant to the allegations within the indictment, it was part of the scheme and artifice to

defraud that, in and around 2015, Mr. Labeaud and “Co-Conspirator A” (Roderick Hickman) also

began working together to stage accidents, and that they agreed to share the proceeds they obtained


                                               - 34 -
                                                                                            2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 35 of 98




for accidents that they staged together. Mr. Labeaud and “Co-Conspirator A” (Roderick Hickman)

brought persons involved in illegally staged accidents to Mr. Giles of The King Firm in exchange

for money, and Mr. Giles knew that Mr. Labeaud and “Co-Conspirator A” (Roderick Hickman)

were staging accidents.

                                               56.

       Pursuant to the allegations within the indictment, it was part of the scheme and artifice to

defraud that Mr. Labeaud, “Co-Conspirator A” (Roderick Hickman), and Mr. Giles of The King

Firm would sometimes discuss the staging of accidents before they happened. In order to conceal

their activity, Mr. Labeaud, “Co-Conspirator A” (Roderick Hickman), and Mr. Giles of The King

Firm communicated through coded language, including fishing terms, to refer to staged accidents.

                                               57.

       Pursuant to the allegations within the indictment, it was part of the scheme and artifice to

defraud that Mr. Giles of The King Firm would pay Mr. Labeaud and “Co-Conspirator A”

(Roderick Hickman) via cash and check for staged and legitimate accidents. Mr. Giles of The King

Firm would sometimes loan Mr. Labeuad and “Co-Conspirator A” (Roderick Hickman) money

and then subtract the loan amount when calculating how much was owed to Mr. Labeaud and “Co-

Conspirator A” (Roderick Hickman) for a staged accident. Mr. Giles of The King Firm represented

Mr. Labeaud and “Co-Conspirator A” (Roderick Hickman) in accidents that they were each

involved in, and concealed subsequent payments to them for staging accidents as advances on their

settlement and/or loans. Mr. Giles of The King Firm also employed Mr. Labeaud to complete

various tasks at the law firm as another way to conceal payments to him for staging accidents.

                                               58.

       Pursuant to the allegations within the indictment, it was part of the scheme and artifice to


                                              - 35 -
                                                                                          2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 36 of 98




defraud that, from 2015 to approximately 2017, Mr. Labeaud and “Co-Conspirator A” (Roderick

Hickman) staged at least one hundred (100) accidents.

                                               59.

       Pursuant to the allegations within the indictment, it was part of the scheme and artifice to

defraud that on October 13, 2015, Anthony Robinson met with Mr. Labeaud and “Co-Conspirator

A” (Roderick Hickman) at an apartment complex located at 7001 Bundy Road in New Orleans

and agreed to stage an automobile accident in order to obtain money through fraud.

                                               60.

       Pursuant to the allegations within the indictment, it was part of the scheme and artifice to

defraud that Anthony Robinson paid Mr. Labeaud approximately $2,000.00 cash to participate in

the staged accident of October 13, 2015.

                                               61.

       Pursuant to the allegations within the indictment, it was part of the scheme and artifice to

defraud that on October 13, 2015, Anthony Robinson, Audrey Harris, Jerry Schaffer and Keishira

Robinson departed from the apartment complex with Anthony Robinson driving his 2002

Chevrolet Tahoe. Mr. Labeaud and “Co-Conspirator A” (Roderick Hickman) followed the Tahoe

in a separate “spotter” vehicle. After departing the apartment complex but before the staged

accident, the two vehicles pulled over so that Anthony Robinson and “Co-Conspirator A”

(Roderick Hickman) could switch places. Anthony Robinson, Audrey Harris, Jerry Schaffer and

Keishira Robinson all agreed to allow “Co-Conspirator A” (Roderick Hickman) to drive Anthony

Robinson’s Tahoe in order to stage an automobile accident, while Mr. Labeaud and Anthony

Robinson travelled behind them in a “spotter” vehicle.




                                              - 36 -
                                                                                          2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 37 of 98




                                                 62.

       Pursuant to the allegations within the indictment, it was part of the scheme and artifice to

defraud that “Co-Conspirator A” (Roderick Hickman) drove Audrey Harris, Jerry Schaffer and

Keishira Robinson in the Tahoe to locate another vehicle to collide in the area of Alvar Street and

France Road in New Orleans. Mr. Labeaud and Anthony Robinson followed the Tahoe in a

separate vehicle.

                                                 63.

       Pursuant to the allegations within the indictment, it was part of the scheme and artifice to

defraud that at approximately 6:18 p.m. on October 13, 2015, “Co-Conspirator A” (Roderick

Hickman), while driving southbound on Alvar Street near the intersection of France Road,

observed the 2016 Freightliner semi tractor-trailer operated by C.R. England changing lanes from

right to left, and that “Co-Conspirator A” (Roderick Hickman) intentionally collided with the C.R.

England tractor-trailer. After the collision, “Co-Conspirator A” (Roderick Hickman) exited

Anthony Robinson’s Tahoe, and Anthony Robinson got behind the wheel of the Tahoe to make it

appear that he was driving the vehicle at the time of the staged accident. Mr. Labeaud then

rendezvoused with and picked up “Co-Conspirator A” (Roderick Hickman) in a separate vehicle

after “Co-Conspirator A” (Roderick Hickman) fled from the scene.

                                                 64.

       Pursuant to the allegations within the indictment, it was part of the scheme and artifice to

defraud that Audrey Harris contacted the New Orleans Police Department to report that she and

others in the Tahoe had been involved in an automobile accident. The NOPD responded to the

scene of the staged accident, and during the investigation, Anthony Robinson falsely reported to

the NOPD that he had been the driver of the Tahoe and that the tractor-trailer had struck his vehicle.


                                                - 37 -
                                                                                             2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 38 of 98




After the NOPD left the scene of the accident, Anthony Robinson, Audrey Harris, Jerry Schaffer

and Keishira Robinson rendezvoused with Mr. Labeaud at a gas station on Louisa Street and

Almonaster Street.

                                                65.

       Pursuant to the allegations within the indictment, it was part of the scheme and artifice to

defraud that later in the evening following the staged accident of October 13, 2015, Mr. Labeaud

took Anthony Robinson, Audrey Harris, Jerry Schaffer and Keishira Robinson to The King Firm,

and they entered the law firm through a rear stair entrance. Mr. Giles of The King Firm then met

with Anthony Robinson, Audrey Harris, Jerry Schaffer and Keishira Robinson in order to discuss

Mr. Giles’ representation of them in a personal injury lawsuit arising out of the staged accident of

October 13, 2015.

                                                66.

       Pursuant to the allegations within the indictment, it was part of the scheme and artifice to

defraud that Mr. Giles of The King Firm paid Mr. Labeaud in cash and check for staging the

accident. Mr. Giles caused approximately $2,000.00 cash to be withdrawn from Mr. Giles’

personal law firm account, believed to be Giles Law, LLC, on October 13, 2015. Mr. Giles also

caused approximately $1,300.00 cash to be withdrawn from Mr. Giles’ personal law firm account,

believed to be Giles Law, LLC, on October 13, 2015, based on a check to cash dated October 8,

2015. On October 14, 2015, the day after the staged accident, Mr. Giles paid Mr. Labeaud

approximately $1,500.00 from Mr. Giles and Mr. Courtenay’s law firm’s account, The King Firm.

On October 16, 2015, Mr. Giles caused approximately $2,000.00 cash to be withdrawn from Mr.

Giles’ personal law firm account, based on a check to cash dated the same day. After receiving

payment from Mr. Giles, Mr. Labeaud paid “Co-Conspirator A” (Roderick Hickman) in cash for


                                               - 38 -
                                                                                           2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 39 of 98




working with him to stage the accident of October 13, 2015.

                                                67.

       As part of the scheme and artifice to defraud, on September 26, 2016, Mr. Courtenay of

The King Firm filed the Harris Lawsuit in the Civil District Court for the Parish of Orleans.

                                                68.

       Pursuant to the allegations within the indictment, it was part of the scheme and artifice to

defraud that, approximately six months after the staged accident, and no later than October 3, 2016,

Mr. Giles referred Anthony Robinson to Ms. Arnona of the law firm of Arnona Rose, LLC, for

representation arising out of the staged accident.

                                                69.

       Pursuant to the allegations within the indictment, it was part of the scheme and artifice to

defraud that, on or about October 3, 2016, Ms. Arnona of Arnona Rose filed the Robinson Cross-

Claim in the Civil District Court for the Parish of Orleans.

                                                70.

       Pursuant to the allegations within the indictment, it was part of the scheme and artifice to

defraud that Anthony Robinson, Audrey Harris, Jerry Schaffer and Keishira Robinson were treated

by doctors and healthcare providers known to the Grand Jury at the direction of their attorneys.

Anthony Robinson subsequently underwent neck and back surgery by doctors and healthcare

providers to whom he was referred by Mr. Giles and Mr. Courtenay for “treatment” due to the

staged accident. Audrey Harris subsequently underwent neck and back surgery by doctors and

healthcare providers to whom she was referred by Mr. Giles and Mr. Courtenay for “treatment”

due to the staged accident. Jerry Schaffer subsequently underwent back surgery by doctors and

healthcare providers to whom he was referred by Mr. Giles and Mr. Courtenay for “treatment” due


                                               - 39 -
                                                                                           2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 40 of 98




to the staged accident.

                                               71.

       Pursuant to the allegations within the indictment, it was part of the scheme and artifice to

defraud that Anthony Robinson, Audrey Harris, Jerry Schaffer and Keishira Robinson were given

loans or advances on their settlement by Mr. Giles of The King Firm, Mr. Courtenay of The King

Firm, and Ms. Arnona of Arnona Rose. On or about December 28, 2016, and March 2, 2017,

Anthony Robinson received checks totaling approximately $3,000.00 as advances on his

settlement from The King Firm. Between on or about March, 2017, and June, 2019, Anthony

Robinson received approximately $32,700.00 in loans or advances on his settlement from the law

firm of Arnona Rose, LLC. Between on or about April, 2017, and March, 2019, Audrey Harris

received approximately $14,600.00 in loans or advances on her settlement from The King Firm.

Between on or about May, 2017, and July, 2019, Jerry Schaffer received approximately $11,650.00

in loans or advances on his settlement from The King Firm. Between on or about May, 2017, and

on or about July, 2019, Keishira Robinson received approximately $2,620.00 in loans or advances

on her settlement from The King Firm.

                                               72.

       As part of the scheme and artifice to defraud, on August 21, 2017, Mr. Courtenay of The

King Firm demanded approximately $4,000,000.00 in settlement for Audrey Harris,

approximately $1,000,000.00 in settlement for Jerry Schaffer, and approximately $175,000.00 in

settlement for Keishira Robinson.

                                               73.

       As part of the scheme and artifice to defraud, on September 28, 2017, Anthony Robinson,

Audrey Harris, Jerry Schaffer and Keishira Robinson each provided false testimony in depositions


                                              - 40 -
                                                                                          2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 41 of 98




taken in conjunction with the Harris Lawsuit and Robinson Cross-Claim. Mr. Courtenay of The

King Firm and Ms. Arnona of Arnona Rose were present at each of the depositions.

                                                74.

       As part of the scheme and artifice to defraud, on August 21, 2017, Ms. Arnona of Arnona

Rose demanded approximately $4,800,000.00 in settlement for Anthony Robinson.

                                                75.

       As part of the scheme and artifice to defraud, on June 19, 2019, Mr. Courtenay of The King

Firm forwarded an email to counsel for C.R. England, which also copied Ms. Arnona of Arnona

Rose, LLC, thereby confirming an agreement to settle the entirety of the claims of all four (4)

claimants for a total of $4,725,000.00 plus the costs of mediation.

                                                76.

       All Defendants herein, for the purpose of executing or attempting to execute the scheme

and artifice to defraud set forth herein, knowingly caused to be delivered by mail, according to the

directions therein, the following: (1) on July 17, 2019, C.R. England mailed an envelope via FedEx

from West Valley City, Utah, to their counsel in the underlying proceeding in New Orleans,

Louisiana, containing three settlement checks in the amount of $1,000,000.00 for Jerry Schaffer

and The King Firm, $125,000.00 for Keishira Robinson and The King Firm and $898,422.87 for

Anthony Robinson and Arnona Rose/The King Firm, and (2) on July 17, 2019, ACE American

mailed an envelope via FedEx from Wilmington, Delaware, to counsel for C.R. England in the

underlying proceeding in New Orleans, Louisiana, containing two settlement checks in the amount

of $2,100,000.00 for Audrey Harris and The King Firm, and for $601,577.13 for Anthony

Robinson and Arnona Rose/The King Firm.




                                               - 41 -
                                                                                           2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 42 of 98




                                                77.

       As part of the scheme and artifice to defraud, on July 18, 2019, Mr. Courtenay of The King

Firm picked up from counsel for C.R. England’s office five (5) settlement checks in settlement of

the claims of all four (4) claimants, which are described as follows: (1) a C.R. England check in

the amount of $898,422.87 made payable to Anthony Robinson and Arnona Rose; (2) an ACE

American check in the amount of $601,577.13 made payable to Anthony Robinson and Arnona

Rose; (3) an ACE American check in the amount of $2,100,000.00 made payable to Audrey Harris

and The King Law Firm; (4) a C.R. England check in the amount of $125,000.00 made payable to

Keishira Robinson and The King Firm; and (5) a C.R. England check in the amount of

$1,000,000.00 made payable to Jerry Schaffer and The King Law Firm.

                                                78.

       As part of the scheme and artifice to defraud, on July 19, 2019, the law firm of Arnona

Rose, LLC, deposited the following settlement checks: (1) a C.R. England check in the amount of

$898,422.87 made payable to Anthony Robinson and Arnona Rose; and (2) an ACE American

check in the amount of $601,577.13 made payable to Anthony Robinson and Arnona Rose.

                                                79.

       As part of the scheme and artifice to defraud, on July 19, 2019, The King Firm deposited

the following settlement checks: (1) a ACE American check in the amount of $2,100,000.00 made

payable to Audrey Harris and The King Law Firm; (2) a C.R. England check in the amount of

$125,000.00 made payable to Keishira Robinson and The King Firm; and (3) a C.R. England check

in the amount of $1,000,000.00 made payable to Jerry Schaffer and The King Law Firm.

                                                80.

        Pursuant to the allegations within the indictment, it was part of the scheme and artifice to


                                               - 42 -
                                                                                           2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 43 of 98




defraud that, on or about July 24, 2019, Keishira Robinson cashed a settlement check in the amount

of approximately $40,080.84 from The King Firm.

                                                81.

        Pursuant to the allegations within the indictment, it was part of the scheme and artifice to

defraud that, on or about July 29, 2019, Audrey Harris deposited a settlement check in the amount

of approximately $675,000.00 from The King Firm.

                                                82.

        Pursuant to the allegations within the indictment, it was part of the scheme and artifice to

defraud that, on or about July 29, 2019, Jerry Schaffer deposited a settlement check in the amount

of approximately $430,463.99 from The King Firm.

                                                83.

        Pursuant to the allegations within the indictment, it was part of the scheme and artifice to

defraud that, on or about July 30, 2019, Anthony Robinson endorsed a settlement check in the

amount of approximately $534,983.33 from the law firm of Arnona Rose, LLC, of which he

deposited approximately $524,983.33 and withheld approximately $10,000.00 in cash.

                                                84.

        Pursuant to the allegations within the indictment, it was part of the scheme and artifice to

defraud that, on or about July 26, 2019, and August 6, 2019, The King Firm issued checks to the

personal law firm of Mr. Giles, believed to be Giles Law, LLC, for attorney fees in the amount of

approximately $481,338.14 related to this staged accident.

                                                85.

        Pursuant to the allegations within the indictment, it was part of the scheme and artifice to

defraud that, on or about August 5, 2019, The King Firm issued checks to the personal law firm of


                                               - 43 -
                                                                                           2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 44 of 98




Mr. Courtenay for attorney fees in the amount of approximately $233,865.78 related to this staged

accident.

                                                  86.

          Pursuant to the allegations within the indictment, it was part of the scheme and artifice to

defraud that, beginning on or about July 26, 2019, and continuing until on or about August 18,

2019, The King Firm issued checks to other associates of The King Firm for attorney fees totaling

approximately $235,164.35 related to this staged accident.

                                                  87.

          Pursuant to the allegations within the indictment, it was part of the scheme and artifice to

defraud that, on or about July 29, 2019, the law firm of Arnona Rose, LLC, issued checks to The

King Firm totaling approximately $135,386.64 for fees and costs associated with representing

Anthony Robinson in this staged accident.

                                                  88.

          C.R. England shows, alleges and avers herein that up to and at the time of settlement

agreement of the claims in the Harris Lawsuit and the Robinson Cross-Claim on June 19, 2019,

and tendering of the settlement checks on July 18, 2019, there had not been any indictments

rendered in this vast conspiracy to commit fraud. As such, C.R. England had no actionable and

admissible evidence for the scheduled trial date of June 24, 2019, to prove that fraud had occurred

at that time. C.R. England were aware that other defense counsel in other matters suspected that a

fraud ring across the New Orleans was being perpetrated, and that the facts of this matter known

to C.R. England at that time were similar to the facts of other suspected accidents. These facts

were set forth within C.R. England’s Motion to Continue trial filed on June 3, 2019, which was

denied.


                                                 - 44 -
                                                                                             2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 45 of 98




                                                 89.

       However, C.R. England was not able to obtain cell phone records from the alleged driver

(Anthony Robinson) which the indictment shows that he communicated with third parties to

orchestrate the fraud. Rather, the only cell records able to be obtained were from a passenger,

Keishira Robinson, which did not allow development of the facts of the scheme at the time.

Moreover, throughout the entirety of the litigation, the claimants actively conspired to hide their

fraudulent scheme, gave false testimony in deposition, and counsel for the claimants actively

opposed and prevented C.R. England’s Motion to Continue the trial date set for June 24, 2019,

which was necessary to conduct additional discovery regarding whether this “accident” was in fact

fraud. In fact, Mr. Giles of The King Firm filed an Opposition Memorandum certifying to the

Court that this “accident” was not fraud, was not staged and that C.R. England was in bad faith

and was falsely spreading “rumor” and “innuendo”. According to the indictment issued a year

later, Mr. Giles was actively participating in this ring of staged accidents since at least 2015, and

was paying third parties to fraudulently stage accidents with tractor trailers, including the accident

at issue. Moreover, according to the guilty pleas filed on December 17, 2020, Anthony Robinson,

Audrey Harris, Jerry Schaffer and Keishira Robinson have each confessed that Mr. Giles and Mr.

Courtenay of The King Firm told Ms. Harris and Mr. Schaffer around the time of the mediation

on June 13, 2019, to settle their cases because the FBI was investigating staged accidents.

                                                 90.

       C.R. England shows, alleges and avers herein that the indictment issued on October 16,

2020, contained the first notice to C.R. England that the “accident” of October 13, 2015, was in

fact a fraudulently committed staged accident which was orchestrated by the attorney, in which a

third party “Co-Conspirator A,” was actually operating the vehicle, or that the “slammer,” Damian


                                                - 45 -
                                                                                             2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 46 of 98




Labeaud, who was separately indicted and plead guilty after the settlement was also involved.

Moreover, the identity of “Co-Conspirator A” as Roderick Hickman was not revealed until the

guilty pleas filed on December 17, 2020.

                                                91.

       All of the facts, acts and omissions set forth above in paragraphs 1 through 90 were done

by Defendants herein, Jason F. Giles, The King Firm, LLC, Giles Law, LLC, Damian K. Labeaud,

Roderick Hickman, Anthony Robinson, Audrey Harris, Jerry Schaffer and Keishira Robinson, in

violation of 18 U.S.C. Sections 1962(c) and (d), La. Civ. Code art. 1953, et seq., La. Civ. Code

art. 2324, et seq., and La. R.S. 15:1353(A), (B), (C) and (D).



D.     Subsequent Guilty Pleas and signed confessions and “Factual Basis” of the
       Plaintiffs/vehicle occupants in the staged accidents to the Federal Indictments against
       them for conspiracy to commit wire fraud arising out of “the Harris Lawsuit” and
       “the Robinson Cross Claim”:

                                                92.

       Between December 15 to 17, 2020, guilty pleas were signed and formally entered by all

four of the Plaintiffs in “the Harris Lawsuit” and “the Robinson Cross Claim” arising out of the

October 13, 2015, staged accident; i.e., Anthony Robinson, Audrey Harris, Jerry Schaffer and

Keishira Robinson all plead guilty to Conspiracy to Commit Mail Fraud, in violation of Title 18,

United States Code, Section 371, arising out of staged accident at issue, which said guilty pleas

and Factual Basis for the same were filed on December 17, 2020. Each of the four (4) signed

extensive confessions as a “Factual Basis” regarding their guilty pleas, which admitted to the facts

set forth above regarding the indictments, their respective involvement in staging the accident of

October 13, 2015, along with the conspiracy to commit wire fraud in connection with these staged

accidents, and the involvement of the attorneys, Damian Labeaud and Roderick Hickman (referred

                                               - 46 -
                                                                                           2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 47 of 98




to as “Co-Conspirator A” within the indictment) in coordinating the scheme to stage these

accidents and commit mail fraud in connection with these staged accidents. The “Factual Basis”

and confessions signed between December 15 to 17, 2020, by Anthony Robinson, Audrey Harris,

Jerry Schaffer and Keishira Robinson, are all plead herein as if copied in extenso.

                                                93.

       In the separate “Factual Basis” documents signed by Anthony Robinson, Audrey Harris,

Jerry Schaffer and Keishira Robinson, regarding each of their guilty pleas signed between

December 15 to 17, 2020, each one of them admitted to the following facts in their confessions

regarding their involvement in the staged accident of October 13, 2015, which targeted the tractor

trailer owned by C.R. England, Inc., and operated by an employee of C.R. England, Inc.:

                                               93(a).

       That Anthony Robinson, Audrey Harris, Jerry Schaffer and Keishira Robinson, along with

their co-conspirators and others, beginning at a time unknown and continuing through the present,

in the Eastern District of Louisiana, and elsewhere, conspired to commit mail fraud in connection

with a staged accident that occurred on October 13, 2015, in which Mr. Robinson was a purported

passenger, and Audrey Harris, Jerry Schaffer and Keishira Robinson were passengers.

                                               93(b).

       That, prior to October 13, 2015, Mr. Robinson knew Mr. Labeaud through one of his

daughters, was aware that Mr. Labeaud staged automobile accidents, and agreed on a plan in which

Mr. Labeaud and Mr. Hickman would intentionally collide with a tractor-trailer with Mr. Robinson

and others purportedly being in the vehicle at the time of the staged accident. That, as part of this

agreement, following the staged accident, Mr. Robinson would attempt to recover monetary

damages from the owner and insurer of the tractor-trailer in connection with purported injuries


                                               - 47 -
                                                                                            2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 48 of 98




suffered as a result of the staged accident. That, on October 13, 2015, Mr. Robinson met with Mr.

Labeaud, who was accompanied by Mr. Hickman, at Mr. Robinson’s apartment to discuss staging

an automobile accident with a tractor-trailer in order to obtain money through fraud. That, Mr.

Labeaud told Mr. Robinson that he had a good lawyer on Canal Street, and that they needed four

participants in total. That, for the purposes of this accident, Mr. Hickman would serve as a

“slammer,” or an individual who drove vehicles and intentionally collided with tractor-trailers in

order to stage accidents. That, Mr. Labeaud would serve as a “spotter,” or an individual who would

follow in a separate vehicle and would pick up the slammer after the accident in order to flee the

scene and evade detection.

                                               93(c).

       That, Mr. Robinson paid Mr. Labeaud $2,000.00 in cash in order to participate in a staged

accident on October 13, 2015. That, Mr. Robinson arranged for his wife, Audrey Harris, his friend

and neighbor, Jerry Schaffer, and his daughter, Keishira Robinson, to go for a ride in his vehicle.

That, Mr. Robinson, Mr. Labeaud and Mr. Hickman agreed that the accident would be staged with

a burgundy 2002 Chevrolet Tahoe that belonged to Mr. Robinson. That, Mr. Robinson, Audrey

Harris, Jerry Schaffer and Keishira Robinson departed from the apartment complex in the Tahoe

with Mr. Robinson. That, Mr. Labeaud and Mr. Hickman followed the Tahoe in a separate vehicle.

That, when they initially got in the car, Ms. Harris, Mr. Schaffer and Ms. Robinson did not know

that they were going to participate in a staged accident. That, after departing the apartment complex

but before the staged accident, the two vehicles pulled over so that Mr. Robinson and Mr. Hickman

could switch places. That, Mr. Hickman got into the driver’s seat of the Tahoe, and Mr. Robinson

got into the passenger seat of Mr. Labeaud’s vehicle. That, Mr. Labeaud and Mr. Robinson

followed behind the Tahoe.


                                               - 48 -
                                                                                            2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 49 of 98




                                               93(d).

        That, at approximately 6:18 p.m. on October 13, 2015, while driving southbound on Alvar

Street near the intersection of France Road, Mr. Hickman observed the 2016 Freightliner semi

tractor-trailer operated by C.R. England changing lanes from right to left, and that Mr. Hickman

intentionally collided with the C.R. England tractor-trailer. That, Mr. Hickman accelerated towards

the C.R. England tractor-trailer and caused minimal impact between the Tahoe and the left rear

side of the tractor-trailer.

                                               93(e).

        That, after the collision, Mr. Robinson exited Mr. Labeaud’s vehicle and resumed his

position as the driver of the Tahoe, and Mr. Hickman fled the scene and returned to Mr. Labeaud’s

vehicle. That, Ms. Harris called 9-1-1 and contacted the New Orleans Police Department to report

that she and others in the Tahoe had been involved in an automobile accident with a tractor-trailer

and required an ambulance. That, at approximately 7:45 p.m., the NOPD arrived at the scene of

the staged accident, and during the investigation, Mr. Robinson falsely reported to the NOPD that

he had been the driver of the Tahoe and that the C.R. England tractor-trailer had struck his vehicle.

That, after the NOPD left the scene, Anthony Robinson, Audrey Harris, Jerry Schaffer and

Keishira Robinson rendezvoused with Mr. Labeaud at a gas station on Louisa Street and

Almonaster Street. That, while at the gas station, Mr. Labeaud placed a call to “Attorney A”/Mr.

Jason Giles of The King Firm, and told him that he had some “fish” for “Attorney A”/Mr. Jason

Giles. That, on the day of the accident, October 13, 2015, Mr. Labeaud and “Attorney A”/Mr.

Jason Giles spoke approximately three times. That, phone records also indicate that Mr. Labeaud

and “Attorney A”/Mr. Jason Giles spoke on the days before and after the accident.




                                               - 49 -
                                                                                            2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 50 of 98




                                             93(f).

       That, after meeting at the gas station, Mr. Labeaud instructed Mr. Robinson, Ms. Harris,

Mr. Schaffer and Ms. Robinson to follow him to The King Firm in order to discuss “Attorney

A”/Mr. Jason Giles’ representation of them in connection with the staged accident. That, Mr.

Robinson, Ms. Harris, Mr. Schaffer and Ms. Robinson followed Mr. Labeaud to The King Firm.

That, later that same evening, Mr. Robinson, Ms. Harris, Mr. Schaffer and Ms. Robinson entered

The King Firm through the rear stair entrance, and once inside, met with “Attorney A”/Mr. Jason

Giles. “Attorney A”/Mr. Jason Giles and Mr. Labeaud were the only other people present for the

meeting. That, in addition to discussing “Attorney A”/Mr. Jason Giles’ representation of them in

connection with the accident and completing related paperwork, “Attorney A”/Mr. Jason Giles

discussed setting up immediate medical treatment for Mr. Robinson, Ms. Harris, Mr. Schaffer and

Ms. Robinson.

                                             93(g).

       That, “Attorney A”/Mr. Giles paid Mr. Labeaud in cash and check for staging the accident.

That, on October 14, 2015, the day after the staged accident, “Attorney A”/Mr. Giles paid Mr.

Labeaud approximately $1,500.00 from “Attorney A”/Mr. Giles and “Attorney B”/Mr.

Courtenay’s law firm’s account, The King Firm. That, additionally, “Attorney A”/Mr. Giles made

several cash withdrawals’ from his personal law firm account, Giles Law, LLC, on the day of the

accident and later the same week.

                                             93(h).

       That, on September 26, 2016, “Attorney B”/Mr. Courtenay of The King Firm filed the

Harris Lawsuit in the Civil District Court for the Parish of Orleans on behalf of Ms. Harris, Mr.

Schaffer and Ms. Keishira Robinson. That, approximately six months after the staged accident,


                                              - 50 -
                                                                                         2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 51 of 98




“Attorney A”/Mr. Giles referred Anthony Robinson to “Attorney C”/Ms. Arnona of the law firm

of Arnona Rose, LLC, for representation arising out of the staged accident. That, on or about

October 3, 2016, “Attorney C”/Ms. Arnona of Arnona Rose filed the Robinson Cross-Claim in the

Civil District Court for the Parish of Orleans on behalf of Mr. Robinson as a personal injury lawsuit

seeking damages from C.R. England arising out of the staged accident. That, the allegations in

these lawsuits were false in that they did not contain information about how Mr. Hickman

intentionally caused the October 13, 2015, accident between the Tahoe and the C.R. England

tractor-trailer. That, the lawsuits falsely alleged that Mr. Robinson had been the driver of the Tahoe

during the accident and omitted material information about how the passengers had agreed to stage

the accident with Mr. Labeaud and Mr. Hickman.

                                                93(i).

       That, before the lawsuits were filed, and throughout the time they were pending, “Attorney

A”/Mr. Giles and “Attorney B”/Mr. Courtenay referred Anthony Robinson, Audrey Harris, Jerry

Schaffer and Keishira Robinson to medical providers for “treatment” due to the staged accident.

That, Mr. Robinson, Ms. Harris, and Mr. Schaffer underwent extensive medical treatment,

including chiropractic treatment, injections, and eventually surgery. That, Mr. Robinson and Ms.

Harris both underwent neck and back surgery performed by “Physician A”/Dr. Samer Shamieh to

whom they were referred by “Attorney A”/Mr. Giles and “Attorney B”/Mr. Courtenay. That, Mr.

Schaffer also underwent back surgery performed by “Physician B”/Dr. Marco Rodriguez to whom

he was referred to by “Attorney B”/Mr. Courtenay. That, Keishira Robinson agreed to chiropractic

treatment and an injection, but refused to undergo surgery. That, all four individuals (Anthony

Robinson, Audrey Harris, Jerry Schaffer and Keishira Robinson) were either directly told or

understood that agreeing to more medical treatment would increase the value of their lawsuits.


                                                - 51 -
                                                                                             2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 52 of 98




                                                93(j).

       That, while the lawsuits were pending, Anthony Robinson, Audrey Harris, Jerry Schaffer

and Keishira Robinson were given loans or advances on their settlement by Mr. Giles of The King

Firm, Mr. Courtenay of The King Firm, and Ms. Arnona of Arnona Rose. That, Anthony Robinson

received checks totaling approximately $3,000.00 as advances on his settlement from The King

Firm, and approximately $32,700.00 in loans or advances on his settlement from the law firm of

Arnona Rose, LLC. That, Audrey Harris, Jerry Schaffer and Keishira Robinson received

approximately $14,600.00, $11,650.00 and $2,620.00, respectively, from The King Firm.

                                               93(k).

       That, on September 28, 2017, Anthony Robinson, Audrey Harris, Jerry Schaffer and

Keishira Robinson each provided false testimony in depositions taken in conjunction with the

Harris Lawsuit and Robinson Cross-Claim. That, all four individuals lied during their deposition

and omitted key material facts. That, they provided false testimony about the circumstances of the

October 13, 2015, accident, and covered-up the fact that Mr. Hickman had been the driver in this

staged accident and that Mr. Robinson was not in the vehicle at the time of the intentional collision.

                                                93(l).

       That, on August 21, 2017, “Attorney B”/Mr. Courtenay of The King Firm demanded

approximately $4,000,000.00 in settlement for Audrey Harris, approximately $1,000,000.00 in

settlement for Jerry Schaffer, and approximately $175,000.00 in settlement for Keishira Robinson.

That, on August 21, 2017, “Attorney C”/Ms. Arnona of Arnona Rose demanded approximately

$4,800,000.00 in settlement for Anthony Robinson.

                                               93(m).

       That, on June 13, 2019, the case went to mediation. That, around the tie of the mediation,


                                                - 52 -
                                                                                             2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 53 of 98




“Attorney A”/Mr. Giles and “Attorney B”/Mr. Courtenay, told Ms. Harris and Mr. Schaffer to

settle their case because the Federal Bureau of Investigation (“FBI”) was investigating staged

accidents, and that C.R. England suspected that their case was fraudulent. That, shortly after the

mediation, on June 19, 2019, the parties agreed to a settlement of the claims of all four (4)

claimants for a total of $4,725,000.00 plus the costs of mediation. That, the settlement consisted

of $1,500,000.00 for Anthony Robinson, $2,100,000.00 for Audrey Harris, $1,000,000.00 for Jerry

Schaffer, and $125,000.00 for Keishira Robinson.

                                              93(n).

       That, in effectuating the settlement, Anthony Robinson, Audrey Harris, Jerry Schaffer and

Keishira Robinson, their co-conspirators and others caused C.R. England and its excess insurer,

ACE American, to issue settlement checks to be delivered by mail to New Orleans. That, (1) on

July 17, 2019, C.R. England mailed an envelope via FedEx from West Valley City, Utah, to their

counsel in the underlying proceeding in New Orleans, Louisiana, containing three settlement

checks in the amount of $1,000,000.00 for Jerry Schaffer and The King Firm, $125,000.00 for

Keishira Robinson and The King Firm and $898,422.87 for Anthony Robinson and Arnona

Rose/The King Firm, and (2) on July 17, 2019, ACE American mailed an envelope via FedEx

from Wilmington, Delaware, to counsel for C.R. England in the underlying proceeding in New

Orleans, Louisiana, containing two settlement checks in the amount of $2,100,000.00 for Audrey

Harris and The King Firm, and for $601,577.13 for Anthony Robinson and Arnona Rose/The King

Firm. That, on July 18, 2019, “Attorney B”/Mr. Courtenay of The King Firm picked up from

counsel for C.R. England’s office five (5) settlement checks in settlement of the claims of all four

(4) claimants, which are described as follows: (1) a C.R. England check in the amount of

$898,422.87 made payable to Anthony Robinson and Arnona Rose; (2) an ACE American check


                                               - 53 -
                                                                                           2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 54 of 98




in the amount of $601,577.13 made payable to Anthony Robinson and Arnona Rose; (3) an ACE

American check in the amount of $2,100,000.00 made payable to Audrey Harris and The King

Law Firm; (4) a C.R. England check in the amount of $125,000.00 made payable to Keishira

Robinson and The King Firm; and (5) a C.R. England check in the amount of $1,000,000.00 made

payable to Jerry Schaffer and The King Law Firm.

                                             93(o).

       That, on July 19, 2019, the law firm of Arnona Rose, LLC, deposited the following

settlement checks: (1) a C.R. England check in the amount of $898,422.87 made payable to

Anthony Robinson and Arnona Rose; and (2) an ACE American check in the amount of

$601,577.13 made payable to Anthony Robinson and Arnona Rose. That, on July 19, 2019, The

King Firm deposited the following settlement checks: (1) an ACE American check in the amount

of $2,100,000.00 made payable to Audrey Harris and The King Law Firm; (2) a C.R. England

check in the amount of $125,000.00 made payable to Keishira Robinson and The King Firm; and

(3) a C.R. England check in the amount of $1,000,000.00 made payable to Jerry Schaffer and The

King Law Firm.

                                             93(p).

        That, on or about July 24, 2019, Keishira Robinson cashed a settlement check in the

amount of approximately $40,080.84 from The King Firm. That, on or about July 29, 2019, Audrey

Harris deposited a settlement check in the amount of approximately $675,000.00 from The King

Firm. That, on or about July 29, 2019, Jerry Schaffer deposited a settlement check in the amount

of approximately $430,463.99 from The King Firm. That, on or about July 30, 2019, Anthony

Robinson endorsed a settlement check in the amount of approximately $534,983.33 from the law

firm of Arnona Rose, LLC, of which he deposited approximately $524,983.33 and withheld


                                             - 54 -
                                                                                        2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 55 of 98




approximately $10,000.00 in cash.

                                                93(q).

        That, Anthony Robinson, Audrey Harris, Jerry Schaffer and Keishira Robinson each

admit that they conspired to commit mail fraud by causing the filing of the Harris Lawsuit and

Robinson Cross-Claim seeking monetary damages that were premised on falsehoods in connection

with the October 13, 2015, staged automobile accident, providing false information during the

course of the lawsuit in an effort to recover monetary damages against the owner and insurer of

the C.R. England tractor-trailer, and causing the use of the mailings to facilitate recovery with this

staged accident.

                                                 94.

       Moreover, prior to the indictment at issue being filed on October 16, 2020, Damian

Labeaud had already plead guilty to his role in this fraudulent scheme to stage automobile

accidents arising out of an earlier indictment related to this scheme. Within Mr. Labeaud’s signed

Factual Basis for his guilty plea of August 6, 2020, he admitted to staging numerous accidents for

various attorneys and acting as the “slammer” and the “spotter,” including at least forty (40) staged

accidents with tractor-trailers for a single attorney (Mr. Keating), that he recruited several others

to serve as his spotter, and that he understood that as part of the scheme, that the attorney would

instruct the passengers to be treated by certain doctors and healthcare providers, often at an inflated

cost, in order to obtain larger settlements.

                                                 95.

       Furthermore, days after the indictment at issue being filed on October 16, 2020, Roderick

Hickman also plead guilty to his role in this fraudulent scheme to stage automobile accidents

arising out of an earlier indictment related to this scheme. Within Mr. Hickman’s signed Factual


                                                - 55 -
                                                                                              2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 56 of 98




Basis for his guilty plea of October 21, 2020, he admitted to being trained by Damian Labeaud to

stage accidents, and further admitted that he and Damian Labeaud worked together to stage at least

one hundred (100) accidents with tractor trailers for attorneys, including for Mr. Giles.

Furthermore, in the indictment at issue herein, Mr. Hickman was referred to as “Co-Conspirator

A,” and it was alleged that Mr. Labeaud and “Co-Conspirator A” worked as runners for The King

Firm, that Mr. Giles of The King Firm had represented both Mr. Labeaud and “Co-Conspirator A”

in accidents that each were involved in and concealed subsequent payments to them for staging

accidents as advances on their settlement and/or loans, and that The King Firm would employ Mr.

Labeaud at the law firm to complete various tasks as another way to conceal payments to him for

staging accidents.

                                                96.

       All of the facts, acts and omissions set forth above in paragraphs 1 through 95 were done

by Defendants herein, Jason F. Giles, The King Firm, LLC, Giles Law, LLC, Damian K. Labeaud,

Roderick Hickman, Anthony Robinson, Audrey Harris, Jerry Schaffer and Keishira Robinson, in

violation of 18 U.S.C. Sections 1962(c) and (d), La. Civ. Code art. 1953, et seq., La. Civ. Code

art. 2324, et seq., and La. R.S. 15:1353(A), (B), (C) and (D).

                                                97.

       C.R. England shows, alleges and avers herein that the guilty pleas and specifically the

signed confessions and “Factual Basis” of Anthony Robinson, Audrey Harris, Jerry Schaffer and

Keishira Robinson signed between December 15 to 17, 2020, and filed and made public on

December 17, 2020, was the first notice to C.R. England of any admission that (1) the accident of

October 13, 2015, was in fact a staged accident, (2) an admission that a fraudulent scheme existed

regarding the staged accident of October 13, 2015, (3) an admission that Roderick Hickman was


                                               - 56 -
                                                                                          2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 57 of 98




the “slammer” in the staged accident identified in the indictment as “Co Conspirator A,” (4) or an

admission that attorneys and law firms reference herein were involved in the fraudulent scheme

regarding the staged accident of October 13, 2015. Moreover, the more detailed involvement of

the attorneys herein encouraging Anthony Robinson, Audrey Harris, Jerry Schaffer and Keishira

Robinson to undergo increased medical treatment to increase the value of their claims, and the

attorneys telling Audrey Harris and Jerry Schaffer around the time of mediation on June 13, 2019,

to settle their claims because the FBI was investigating staged accidents, was unknown to C.R.

England until the guilty pleas and signed confessions and “Factual Basis” of Anthony Robinson,

Audrey Harris, Jerry Schaffer and Keishira Robinson which were filed and made public on

December 17, 2020.



E.     C.R. England, Inc., was a victim of a racketeering enterprise and scheme existing
       between Jason F. Giles, The King Firm, LLC, Giles Law, LLC, Damian K. Labeaud,
       Roderick Hickman, Anthony Robinson, Audrey Harris, Jerry Schaffer and Keishira
       Robinson to conspire to stage accidents involving tractor trailers for the purpose of
       defrauding the owner of the tractor trailer and its insurer in a bodily injury claim
       arising out of the staged accident, and to conspire to commit wire and mail fraud in
       connection with the staged accidents:

                                                98.

       At all times relevant to the claims set forth herein, Mr. Giles and Mr. Courtenay were

personal injury attorneys licensed to practice in Louisiana, operated the law firm of The King Firm,

LLC, together with other attorneys, and were acting on behalf of and as agents for The King Firm,

LLC. At all times relevant herein, Mr. Giles was also the sole manager and member of Giles Law,

LLC, a law firm domiciled in the State of Louisiana, which is the personal law firm of Mr. Giles

and domiciled at the same address of The King Firm, LLC. Mr. Giles was a member of The King

Firm, LLC, in his personal capacity and/or through his personal law firm, Giles Law, LLC.


                                               - 57 -
                                                                                           2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 58 of 98




                                               99.

       At all times relevant to the claims set forth herein, Mr. Labeaud and Mr. Hickman were

runners for Mr. Giles and The King Firm, LLC, and were acting on behalf of and as agents for The

King Firm, LLC. Moreover, at all times relevant to the claims set forth herein, Mr. Labeaud was

employed by The King Firm, LLC, and/or Giles Law, LLC, to complete various tasks for The King

Firm, LLC, as a way to conceal payments to him for staging accidents, and was acting on behalf

of and as agents for The King Firm, LLC. Mr. Labeaud was also a client of and represented by

The King Firm, LLC, in his own personally injury lawsuit arising out of an “accident” on August

7, 2015. Mr. Hickman was also a client of and represented by The King Firm, LLC, in his own

personally injury lawsuit arising out of an “accident” on September 1, 2016.

                                              100.

       At all times relevant to the claims set forth herein, Ms. Arnona was a personal injury

attorney licensed to practice in Louisiana, operated the law firm of Arnona Rose, LLC, together

with other attorneys, and was acting on behalf of and as agent for Arnona Rose, LLC. Moreover,

pursuant to the referral of the claims of claimant, Anthony Robinson, to Ms. Arnona and Arnona

Rose, LLC, by Mr. Giles and The King Firm, and the fee sharing agreement between Ms. Arnona

and Arnona Rose, LLC, and Mr. Giles and The King Firm, regarding any monies obtained through

settlement or otherwise regarding the claims of Anthony Robinson, at all times relevant to the

claims set forth herein, Ms. Arnona and Arnona Rose, LLC, was acting on behalf of and as agent

for The King Firm.

                                              101.

       All four of the individuals currently indicted arising out of the staged accident of October

13, 2015, (Anthony Robinson, Audrey Harris, Jerry Schaffer and Keishira Robinson) have plead


                                              - 58 -
                                                                                          2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 59 of 98




guilty and admitted to their roles in the fraudulent scheme, and signed extensive confessions of

“Factual Basis” detailing the conspiracy to commit mail fraud, along with the facts concerning the

roles of Damian Labeaud, Roderick Hickman, and the attorneys and law firms, including Mr.

Giles, Giles Law, LLC, and The King Firm, LLC, in the fraudulent scheme. Moreover, Mr.

Labeaud and Mr. Hickman had previously plead guilty to their roles in this scheme to stage

accidents arising out of earlier indictments. The only natural party within this Complaint which

has not plead guilty to his roles in this scheme, is the currently unindicted attorney, Mr. Giles (or

the legal entities of his law firms, Giles Law, LLC, and The King Firm, LLC).

                                                102.

       As set forth in the factual reasons above, there was a racketeering enterprise and scheme

existing between Jason F. Giles, The King Firm, LLC, Giles Law, LLC, Damian K. Labeaud,

Roderick Hickman, Anthony Robinson, Audrey Harris, Jerry Schaffer and Keishira Robinson, and

their agents, to conspire to stage accidents involving tractor trailers for the purpose of defrauding

the owner of the tractor trailer and its insurer in a bodily injury claim arising out of the staged

accident, and to conspire to commit wire and mail fraud in connection with the staged accidents.

In fact, the “slammers/spotters” and recruiter in the staged accidents, Mr. Labeaud and Mr.

Hickman, have previously pled guilty to their roles in this conspiracy to commit fraud in

connections with over one hundred staged accidents involving tractor trailers, and have signed

detailed statement/factual basis outlining his role in the scheme. Moreover, Anthony Robinson,

Audrey Harris, Jerry Schaffer and Keishira Robinson have already plead guilty to their roles in

staging this accident and fraudulent personal injury claims.

                                                103.

       C.R. England, Inc., is a trucking company involved in interstate commerce, and the excess


                                                - 59 -
                                                                                            2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 60 of 98




insurer of C.R. England, Inc., is ACE American Insurance Company, which also entered into a

settlement of claims as the excess insurer of C.R. England, Inc. C.R. England, Inc., and ACE

American were victims in the staged accident of October 13, 2015, arising out of the fraudulent

scheme set forth herein, resulting in real and personal injury and damages to C.R. England, Inc.,

which brings the following causes of action and claims for damages against these Defendants.

                                               104.

       C.R. England has instituted this RICO Complaint against Defendants, Jason F. Giles, The

King Firm, LLC, Giles Law, LLC, Damian K. Labeaud, Roderick Hikcman, Anthony Robinson,

Audrey Harris, Jerry Schaffer and Keishira Robinson, regarding an “Enterprise” which they and

their agents established, financed, owned, operated and/or participated in to recruit individuals to

knowingly participate in and conspire to participate in a scheme to stage automobile accidents in

the New Orleans area in an effort to defraud insurance and trucking companies, including the

staged accident of October 13, 2015. The purpose of the Enterprise to stage these automobile

accidents was to file personal injury claims on behalf of the occupants of the vehicles knowingly

involved in the staged accidents in order to fraudulently recover monies from the trucking

company and/or insurance company through settlement or otherwise, and conspiring to commit

and actually committing wire and mail fraud in furtherance of the fraudulent scheme and Enterprise

in connection with the staged accidents in violation of 18 U.S.C. 371, 18 U.S.C. 1341 and 18

U.S.C. 1343, thus constituting a pattern of racketeering activity as defined in 18 U.S.C. 1961. The

racketeering activity also consists of repeated violations of the Federal Wire Fraud Statute, in

violation of Title 18, United States Code, Section 1343, and Federal Mail Fraud Statute, in

violation of Title 18, United States Code, Section 1341, and conspiracy to commit Federal Wire

and Mail Fraud arising out of staged accidents at issue, as set forth at length within paragraphs 1


                                               - 60 -
                                                                                           2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 61 of 98




through 103 above, based upon the repeated interstate telephone communications, email

communications, transfer of funds by wire and check, and use of the postal service and/or private

or commercial interstate carriers, which crossed state lines.

                                                105.

       C.R. England was the owner of the tractor-trailer involved in the staged accident of October

13, 2015, the employer of the operator of the tractor-trailer, the insured under the ACE American

excess policy of insurance and defendant in the lawsuit filed regarding the alleged injury resulting

to the occupants of the vehicle in the staged accident which were complicit with the Enterprise and

knowingly engaged in the staged accident. C.R. England and its excess insurer entered into a

settlement of the fraudulent claims at issue herein. C.R. England has suffered damages and injury

as a result of the unlawful conduct in violation of 18 U.S.C. Sections 1962(c) and (d), along with

violations of Louisiana state racketeering and other state laws arising out of the same unlawful

conduct, i.e., violations of La. Civ. Code art. 1953, et seq., La. Civ. Code art. 2324, et seq., and

La. R.S. 15:1353(A), (B), (C) and (D).

                                                106.

       C.R. England contends that all Defendants herein, Jason F. Giles, The King Firm, LLC,

Giles Law, LLC, Damian K. Labeaud, Roderick Hickman, Anthony Robinson, Audrey Harris,

Jerry Schaffer and Keishira Robinson, and their agents, participated in the unlawful conduct set

forth herein within paragraphs 1 through 105 above, in violation of 18 U.S.C. Section 1962(c), by

being a part of an Enterprise engaged in interstate commerce and conduct, or participating in the

conduct of, such Enterprise’s affairs through a pattern of racketeering activity.




                                               - 61 -
                                                                                           2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 62 of 98




                                                 107.

          C.R. England contends that all Defendants herein, Jason F. Giles, The King Firm, LLC,

Giles Law, LLC, Damian K. Labeaud, Roderick Hickman, Anthony Robinson, Audrey Harris,

Jerry Schaffer and Keishira Robinson, and their agents, participated in the unlawful conduct set

forth herein within paragraphs 1 through 106 above, in violation of 18 U.S.C. Section 1962(d), by

conspiring to violate the provisions of 18 U.S.C. Section 1962(c), by conspiring to be a part of an

Enterprise engaged in interstate commerce and conduct, or conspiring to participate in the conduct

of such Enterprise’s affairs through a pattern of racketeering activity.

                                                 108.

          The above facts set forth within paragraphs 1 through 107 above are common to all causes

of action made within the instant Complaint and form the factual basis and “reasonable inquiry”

required by Federal Rule of Civil Procedure 11, including but not limited to the RICO claims

herein pursuant to 18 U.S.C. Section 1962(c) and (d), regarding the unlawful conduct participated

in by Defendants herein, Jason F. Giles, The King Firm, LLC, Giles Law, LLC, Damian K.

Labeaud, Roderick Hickman, Anthony Robinson, Audrey Harris, Jerry Schaffer and Keishira

Robinson, and their agents.

                                     IV. CAUSES OF ACTION

                                   A. COUNT ONE – RICO 1962(c)

     (Against All Defendants for Violation of Title 18, United States Code, Section 1962(c))

     1.      THE ENTERPRISE:

                                                 109.

          Plaintiff incorporates as though fully set forth herein, each and every allegation contained

in paragraphs 1 through 108 above.


                                                 - 62 -
                                                                                             2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 63 of 98




                                              110.

       Beginning at a time unknown, but prior to the staged accident of October 13, 2015 and

continuing to the date of this Complaint, in the Eastern District of Louisiana and elsewhere,

Defendants herein, Jason F. Giles, The King Firm, LLC, Giles Law, LLC, Damian K. Labeaud,

Roderick Hickman, Anthony Robinson, Audrey Harris, Jerry Schaffer and Keishira Robinson, and

their agents, willfully and knowingly did combine, conspire, confederate and agree:

       a. to devise a scheme and artifice to defraud and to obtain money and property from

           insurance companies, commercial carriers, and trucking companies by means of

           materially false and fraudulent pretenses, representations and promises, by use of

           interstate wire transmissions, for the purpose of executing or attempting to execute the

           scheme and artifice to defraud as set forth in paragraphs 1 through 109 above, in

           violation of 18 U.S.C. 1343; and

       b. to devise a scheme and artifice to defraud and to obtain money and property from

           insurance companies, commercial carriers, and trucking companies by means of

           materially false and fraudulent pretenses, representations and promises, and willfully

           causing mail matter to be delivered by the United States Postal Service and/or private

           or commercial interstate carriers for the purpose of executing or attempting to execute

           the scheme and artifice to defraud as set forth in paragraphs 1 through 109 above, in

           violation of 18 U.S.C. 1341.

                                              111.

       Defendants herein, Jason F. Giles, The King Firm, LLC, Giles Law, LLC, Damian K.

Labeaud, Roderick Hickman, Anthony Robinson, Audrey Harris, Jerry Schaffer and Keishira

Robinson, and their agents, are an association in fact and “Enterprise” as that term is defined in


                                              - 63 -
                                                                                          2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 64 of 98




Title 18, United States Code, Section 1961(4).

                                                   112.

       The Enterprise has an identifiable structure, with each member fulfilling a specific role to

carry out and facilitate its purpose as follows:

                                                   113.

       Defendant, Jason F. Giles, established, financed, owned, operated and/or participated in

the management of law offices of Giles Law, LLC, and The King Firm, LLC, presenting the

fraudulent claims at issue and/or in the providing of legal services to personal injury plaintiffs for

the fraudulent claims at issue in furtherance of the Enterprise. This includes, but is not limited to:

(a) recruitment of, conspiring with and paying Damian Labeaud, Roderick Hickman and others to

recruit individuals to knowingly participate in a scheme to stage numerous automobile accidents

in the New Orleans area in an effort to defraud insurance and trucking companies, including the

staged accident of October 13, 2015, (b) paying Damian Labeaud, Roderick Hickman and others

via cash and check to commit staged automobile accidents, (c) loaning Damian Labeaud, Roderick

Hickman and others money and then subtracting the loan amount when calculating how much was

owed to Mr. Labeaud, Roderick Hickman and others for a staged accident, (d) providing legal

representation to Mr. Labeaud and Roderick Hickman in accidents they were each involved in,

and concealing the subsequent payments to them for staging accidents as advances on their

settlement and/or loans, (e) employing and otherwise paying Damian Labeaud and others

personally and/or through The King Firm, LLC, to complete various tasks at The King Firm, LLC,

as another way to conceal payment to Damian Labeaud and others for staging accidents, (f) using

other attorneys at The King Firm, LLC, and/or referring claimants to other attorneys as agents of

The King Firm, LLC, to either knowingly or unknowingly provide legal representation of and file


                                                   - 64 -
                                                                                             2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 65 of 98




personal injury claims and lawsuits on behalf of the individuals which he knew were involved in

staged accidents, and using those employees and/or agents to present false and fraudulent claims

on their behalf, (g) directing Damian Labeaud, Roderick Hickman and others to conceal their

fraudulent activity and evade detection of the fraudulent scheme and Enterprise, (h) conspiring

with and agreeing to act as the legal representative of and file personal injury claims and lawsuits

on behalf of the individuals which they knew were involved in staged accidents, and knowingly

presenting false and fraudulent claims on their behalf, (i) conspiring with the individuals involved

in the staged accidents and directing their medical treatment at an inflated cost in order to maximize

the fraudulent recovery of monies from the trucking company and/or insurance company, (j)

conspiring with the individuals involved in the staged accidents and suborning these individuals

to commit perjury in deposition testimony arising out of the staged accidents, (k) conspiring with

the individuals involved in the staged accidents to commit, and actually committing wire and mail

fraud in furtherance of the fraudulent scheme and Enterprise, (l) making monetary demands for

settlement of fraudulent personal injury claims arising out of the staged accident, (m) receiving

monies in settlement of the fraudulent personal injury claims arising out of the staged accident, (n)

filing and arguing an Opposition to C.R. England’s Motion to Continue Trial and falsely certifying

to the Court that the “accident” was not a fraudulent or staged accident, for the purpose of

preventing C.R. England from discovering evidence of the fraudulent activities in order to prevail

on the fraudulent claims at the trial set to begin in weeks, or force a settlement of the fraudulent

claims, (o) accepting and depositing checks to the personal law firm of Jason Giles from The King

Firm for attorney fees in the amount of approximately $481,338.14 related to the staged accident

of October 13, 2015, and (p) causing checks to be issued to other attorneys within and outside of

The King Firm, LLC, as payment of attorney fees related to the staged accident of October 13,


                                                - 65 -
                                                                                             2027838.v1
        Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 66 of 98




2015.

                                               114.

         Defendant, Damian Labeaud, has established, financed, owned, operated and/or

participated in the fraudulent claims at issue and in furtherance of the Enterprise. This includes,

but is not limited to: (a) staging numerous accidents, including at least one hundred (100) staged

accidents with tractor-trailers for attorney, Jason Giles, the law firm of The King Firm, LLC, Giles

Law, LLC, and other attorneys and law firms in and around the New Orleans area, including but

not limited to the staged accident at issue of October 13, 2015, (b) conspiring with and receiving

payment attorney, Jason Giles, the law firm of The King Firm, LLC, Giles Law, LLC, and other

attorneys and law firms in and around the New Orleans area, to recruit individuals to knowingly

participate in a scheme to stage at least one hundred (100) automobile accidents in the New Orleans

area in an effort to defraud insurance and trucking companies, including the staged accident of

October 13, 2015, (c) actively recruiting individuals to knowingly participate in the staged

accidents, (d) acting as either the driver or “slammer” of the vehicle used in the staged accidents,

or, acting as the “spotter” or the person driving the getaway vehicle following the staged accident

including the accident at issue of October 13, 2015, (e) conspiring with, recruiting and paying

other individuals, including Roderick Hickman and others, to act as a “slammer” or a “spotter” in

the staged accidents, including the accident at issue of October 13, 2015, (f) directing the

individuals who participated in the staged accidents to Defendants, Jason Giles and The King Firm,

for representation of them in the fraudulent personal injury claims and lawsuits arising out of the

staged accidents, (g) conspiring with all Defendants and their agents to conceal their fraudulent

activity and evade detection of the fraudulent scheme and Enterprise, (h) knowingly lying to law

enforcement officers at the scene of the staged accidents in furtherance of the Enterprise and to


                                               - 66 -
                                                                                           2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 67 of 98




deceive the law enforcement officers, (i) conspiring with Jason Giles, The King Firm, their agents,

other attorneys and law firms and their agents, and the individuals involved in the staged accidents

and suborning these individuals to commit perjury in deposition testimony arising out of the staged

accidents, (j) conspiring with Jason Giles, The King Firm, their agents and the individuals involved

in the staged accidents to commit wire and mail fraud in furtherance of the fraudulent scheme and

Enterprise, and (k) receiving monies and payments from Jason Giles, The King Firm, Giles Law,

LLC, and their agents, and the individuals involved in the staged accidents, in exchange for this

services and participation in the fraudulent scheme and Enterprise.

                                               115.

       Defendant, Roderick Hickman, has established, financed, owned, operated and/or

participated in the fraudulent claims at issue and in furtherance of the Enterprise. This includes,

but is not limited to: (a) conspiring with Damian Labeaud, Jason Giles, The King Firm, their

agents, other attorneys and law firms and their agents, and the individuals involved in the staged

accidents, and participating in the staging of at least one hundred (100) accidents, including but

not limited to the staged accident at issue of October 13, 2015, (b) conspiring with and receiving

payment from Damian Labeaud to knowingly participate in a scheme to stage automobile accidents

in the New Orleans area in an effort to defraud insurance and trucking companies, including the

staged accident of October 13, 2015, (c) acting as either the “spotter” or the person driving the

getaway vehicle following the staged accidents, or acting as the driver or “slammer” of the vehicle

used in the staged accidents, including the accident at issue of October 13, 2015, (d) conspiring

with and accepting payment from Damian Labeaud to act as “spotter” or “slammer” in staged

accidents, including the accident at issue of October 13, 2015, (e) conspiring with Damian Labeaud

and the individuals who participated in the staged accidents to knowingly help them participate in


                                               - 67 -
                                                                                           2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 68 of 98




staged accidents for the purpose of the individuals making fraudulent personal injury claims and

lawsuits arising out of the staged accidents, (f) conspiring with Damian Labeaud to change the

locations of the staged accidents, to vary the number of passengers, to avoid talking to the police,

and to avoid cameras, etc., to conceal their fraudulent activity and evade detection of the fraudulent

scheme and Enterprise, (g) knowingly lying to law enforcement officers at the scene of the staged

accidents in furtherance of the Enterprise and to deceive the law enforcement officers, (h)

conspiring with Damian Labeaud, Jason Giles, The King Firm, their agents, other attorneys and

law firms and their agents, and the individuals involved in the staged accidents to commit wire and

mail fraud in furtherance of the fraudulent scheme and Enterprise, and (i) receiving monies and

payments from Damian Labeaud in exchange for this services and participation in the fraudulent

scheme and Enterprise.

                                                116.

       Defendant, The King Firm, LLC, through its agents, has established, financed, owned,

operated and/or participated in the fraudulent claims at issue and in furtherance of the Enterprise.

This includes, but is not limited to: (a) recruitment of, conspiring with and paying Damian

Labeaud, Roderick Hickman and others to recruit individuals to knowingly participate in a scheme

to stage numerous automobile accidents in the New Orleans area in an effort to defraud insurance

and trucking companies, including the staged accident of October 13, 2015, (b) employing and

otherwise paying Damian Labeaud and others through The King Firm, LLC, to complete various

tasks at The King Firm, LLC, as another way to conceal payment to Damian Labeaud and others

for staging accidents, (c) employing attorneys through The King Firm, LLC, and/or referring

claimants to other attorneys as agents of The King Firm, LLC, to either knowingly or unknowingly

provide legal representation of and file personal injury claims and lawsuits on behalf of the


                                                - 68 -
                                                                                             2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 69 of 98




individuals which The King Firm, LLC, knew were involved in staged accidents, and using those

employees and/or agents to present false and fraudulent claims on their behalf, (d) making

monetary loans and/or advances through The King Firm, LLC, and/or its agents, to Damian

Labeaud, Roderick Hickman and participants in the staged accidents as part of the scheme and

artifice to defraud, (e) depositing settlement checks issued to Keishira Robinson, Audrey Harris,

and Jerry Schaffer arising out of their fraudulent claims from staged accident of October 13, 2015,

and issuing settlement checks to each out of the account of The King Firm, LLC, (f) accepting a

checks in the amount of $135,386.64, from the law firm of Arnona Rose, LLC, for fees and costs

associated with representing Anthony Robinson in the staged accident, who was referred to Arnona

Rose, LLC, by The King Firm, LLC, (g) issuing checks to the personal law firm of Jason Giles for

attorney fees in the amount of approximately $481,338.14 related to the staged accident of October

13, 2015, (h) issuing checks to the personal law firm of Mr. Courtenay for attorney fees in the

amount of approximately $233,865.78 related to the staged accident of October 13, 2015, (i)

issuing checks to associates of The King Firm, LLC, for attorney fees in the amount of

approximately $235,164.35 related to the staged accident of October 13, 2015, (j) directing

Damian Labeaud, Roderick Hickman and others to conceal their fraudulent activity and evade

detection of the fraudulent scheme and Enterprise; (k) conspiring with the individuals involved in

the staged accidents and directing their medical treatment at an inflated cost in order to maximize

the fraudulent recovery of monies from the trucking company and/or insurance company, (l)

conspiring with the individuals involved in the staged accidents and suborning these individuals

to commit perjury in deposition testimony arising out of the staged accidents, (m) conspiring with

the individuals involved in the staged accidents to commit, and actually committing wire and mail

fraud in furtherance of the fraudulent scheme and Enterprise, (n) making monetary demands for


                                               - 69 -
                                                                                          2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 70 of 98




settlement of fraudulent personal injury claims arising out of the staged accident, and (o) receiving

monies in settlement of the fraudulent personal injury claims arising out of the staged accident.

                                                117.

       Defendant, Giles Law, LLC, through its agents, has established, financed, owned, operated

and/or participated in the fraudulent claims at issue and in furtherance of the Enterprise. This

includes, but is not limited to: (a) recruitment of, conspiring with and paying Damian Labeaud,

Roderick Hickman and others to recruit individuals to knowingly participate in a scheme to stage

numerous automobile accidents in the New Orleans area in an effort to defraud insurance and

trucking companies, including the staged accident of October 13, 2015, (b) employing and

otherwise paying Damian Labeaud and others, to complete various tasks at The King Firm, LLC,

as another way to conceal payment to Damian Labeaud and others for staging accidents, (c) making

monetary loans and/or advances through Giles Law, LLC, and/or its agents, to Damian Labeaud

as part of the scheme and artifice to defraud, (d) depositing checks from The King Firm, LLC, into

the account of Giles Law, LLC, for payment of attorneys fees in the approximate amount of

$481,338.14 regarding the representation of Jason Giles of the claimants arising out of the

fraudulent staged accident of October 13, 2015, as part of the scheme and artifice to defraud.

                                                118.

       Defendant, Anthony Robinson, individually and through his agents, has established,

financed, owned, operated and/or participated in the fraudulent claims at issue and in furtherance

of the Enterprise. This includes, but is not limited to: (a) conspiring with Damian Labeaud,

Roderick Hickman, Jason Giles, The King Firm, their agents, other attorneys and law firms and

their agents, and the other individuals and occupants of the staged accident October 13, 2015, to

knowingly participate in the staging of the accident of October 13, 2015, for the purpose of


                                                - 70 -
                                                                                            2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 71 of 98




bringing a fraudulent bodily injury claim against the tractor trailer trucking company and its

insurer, (b) conspiring with and paying Damian Labeaud to participate in the staged accident of

October 13, 2015, (c) conspiring with Damian Labeaud and the individuals who participated in the

staged accidents to knowingly help them participate in staged accidents for the purpose of the

individuals making fraudulent personal injury claims and lawsuits arising out of the staged

accidents, (d) knowingly lying to law enforcement officers at the scene of the staged accidents in

furtherance of the Enterprise and to deceive the law enforcement officers, (e) knowingly and

intentionally presenting false and perjured testimony in deposition regarding how the “accident”

occurred in furtherance of the Enterprise and to deceive the defendant trucking company and its

insurer, (f) employing attorneys through The King Firm, LLC, and/or other attorneys as agents of

The King Firm, LLC, to either knowingly or unknowingly provide legal representation of and file

personal injury claims and lawsuits on his behalf arising out of the staged accident, and using those

attorneys to present false and fraudulent claims on his behalf, (g) conspiring with Damian Labeaud,

Roderick Hickman, Jason Giles, The King Firm, their agents, and the other individuals involved

in the staged accidents to commit, and actually committing, wire and mail fraud in furtherance of

the fraudulent scheme and Enterprise, (h) conspiring with Jason Giles, The King Firm, their agents,

and the other individuals involved in the staged accidents to undergo medical treatment at an

inflated cost and allege that said treatment was a result of the October 13, 2015, collision at issue,

in order to maximize the fraudulent recovery of monies from the trucking company and/or

insurance company, (i) accepting monetary loans and/or advances from Jason Giles, The King

Firm, LLC, and/or its agents such as Arnona Rose, LLC, as loans and/or advancements on the

settlement of his fraudulent claims, (j) authorizing his attorney agents to make monetary demands

for settlement of fraudulent personal injury claims arising out of the staged accident, (k)


                                                - 71 -
                                                                                             2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 72 of 98




authorizing his attorney agents to enter into a settlement agreement of his fraudulent personal

injury claims arising out of the staged accident for a payment of $1,500,000.00, and (l) receiving

monies in settlement of the fraudulent personal injury claims arising out of the staged accident,

including endorsing a settlement check in the amount of approximately $534,983.33, of which he

deposited approximately $524,983.33 and withheld approximately $10,000.00 in cash, and of

which the remainder of the settlement monies was paid to the attorneys and/or other knowing or

unknowing participants of the Enterprise.

                                               119.

       Defendant, Audrey Harris, individually and through her agents, has established, financed,

owned, operated and/or participated in the fraudulent claims at issue and in furtherance of the

Enterprise. This includes, but is not limited to: (a) conspiring with Damian Labeaud, Roderick

Hickman, Jason Giles, The King Firm, their agents, other attorneys and law firms and their agents,

and the other individuals and occupants of the staged accident October 13, 2015, to knowingly

participate in the staging of the accident of October 13, 2015, for the purpose of bringing a

fraudulent bodily injury claim against the tractor trailer trucking company and its insurer, (b)

conspiring with and paying Damian Labeaud to participate in the staged accident of October 13,

2015, (c) conspiring with Damian Labeaud and the individuals who participated in the staged

accidents to knowingly help them participate in staged accidents for the purpose of the individuals

making fraudulent personal injury claims and lawsuits arising out of the staged accidents, (d)

knowingly lying to law enforcement officers at the scene of the staged accidents in furtherance of

the Enterprise and to deceive the law enforcement officers, (e) knowingly and intentionally

presenting false and perjured testimony in deposition regarding how the “accident” occurred in

furtherance of the Enterprise and to deceive the defendant trucking company and its insurer, (f)


                                               - 72 -
                                                                                          2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 73 of 98




employing attorneys through The King Firm, LLC, and/or other attorneys as agents of The King

Firm, LLC, to either knowingly or unknowingly provide legal representation of and file personal

injury claims and lawsuits on her behalf arising out of the staged accident, and using those

attorneys to present false and fraudulent claims on her behalf, (g) conspiring with Damian

Labeaud, Jason Giles, The King Firm, their agents, and the other individuals involved in the staged

accidents to commit, and actually committing, wire and mail fraud in furtherance of the fraudulent

scheme and Enterprise, (h) conspiring with Jason Giles, The King Firm, their agents, and the other

individuals involved in the staged accidents to undergo medical treatment at an inflated cost and

allege that said treatment was a result of the October 13, 2015, collision at issue, in order to

maximize the fraudulent recovery of monies from the trucking company and/or insurance

company, (i) accepting monetary loans and/or advances from Jason Giles, The King Firm, LLC,

and/or its agents, as loans and/or advancements on the settlement of her fraudulent claims, (j)

authorizing her attorney agents to make monetary demands for settlement of fraudulent personal

injury claims arising out of the staged accident, (k) authorizing her attorney agents to enter into a

settlement agreement of her fraudulent personal injury claims arising out of the staged accident for

a payment of $2,100,000.00, and (l) receiving monies in settlement of the fraudulent personal

injury claims arising out of the staged accident, including endorsing and depositing a settlement

check in the amount of approximately $675,000.00, and of which the remainder of the settlement

monies was paid to the attorneys and/or other knowing or unknowing participants of the Enterprise.

                                                120.

       Defendant, Jerry Schaffer, individually and through his agents, has established, financed,

owned, operated and/or participated in the fraudulent claims at issue and in furtherance of the

Enterprise. This includes, but is not limited to: (a) conspiring with Damian Labeaud, Roderick


                                               - 73 -
                                                                                            2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 74 of 98




Hickman, Jason Giles, The King Firm, their agents, other attorneys and law firms and their agents,

and the other individuals and occupants of the staged accident October 13, 2015, to knowingly

participate in the staging of the accident of October 13, 2015, for the purpose of bringing a

fraudulent bodily injury claim against the tractor trailer trucking company and its insurer, (b)

conspiring with and paying Damian Labeaud to participate in the staged accident of October 13,

2015, (c) conspiring with Damian Labeaud and the individuals who participated in the staged

accidents to knowingly help them participate in staged accidents for the purpose of the individuals

making fraudulent personal injury claims and lawsuits arising out of the staged accidents, (d)

knowingly lying to law enforcement officers at the scene of the staged accidents in furtherance of

the Enterprise and to deceive the law enforcement officers, (e) knowingly and intentionally

presenting false and perjured testimony in deposition regarding how the “accident” occurred in

furtherance of the Enterprise and to deceive the defendant trucking company and its insurer, (f)

employing attorneys through The King Firm, LLC, and/or other attorneys as agents of The King

Firm, LLC, to either knowingly or unknowingly provide legal representation of and file personal

injury claims and lawsuits on his behalf arising out of the staged accident, and using those attorneys

to present false and fraudulent claims on his behalf, (g) conspiring with Damian Labeaud, Jason

Giles, The King Firm, their agents, and the other individuals involved in the staged accidents to

commit, and actually committing, wire and mail fraud in furtherance of the fraudulent scheme and

Enterprise, (h) conspiring with Jason Giles, The King Firm, their agents, and the other individuals

involved in the staged accidents to undergo medical treatment at an inflated cost and allege that

said treatment was a result of the October 13, 2015, collision at issue, in order to maximize the

fraudulent recovery of monies from the trucking company and/or insurance company, (i) accepting

monetary loans and/or advances from Jason Giles, The King Firm, LLC, and/or its agents, as loans


                                                - 74 -
                                                                                             2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 75 of 98




and/or advancements on the settlement of his fraudulent claims, (j) authorizing his attorney agents

to make monetary demands for settlement of fraudulent personal injury claims arising out of the

staged accident, (k) authorizing his attorney agents to enter into a settlement agreement of his

fraudulent personal injury claims arising out of the staged accident for a payment of $1,000,000.00,

and (l) receiving monies in settlement of the fraudulent personal injury claims arising out of the

staged accident, including endorsing and depositing a settlement check in the amount of

approximately $430,463.99, of which the remainder of the settlement monies was paid to the

attorneys and/or other knowing or unknowing participants of the Enterprise.

                                               121.

       Defendant, Keishira Robinson, individually and through her agents, has established,

financed, owned, operated and/or participated in the fraudulent claims at issue and in furtherance

of the Enterprise. This includes, but is not limited to: (a) conspiring with Damian Labeaud,

Roderick Hickman, Jason Giles, The King Firm, their agents, other attorneys and law firms and

their agents, and the other individuals and occupants of the staged accident October 13, 2015, to

knowingly participate in the staging of the accident of October 13, 2015, for the purpose of

bringing a fraudulent bodily injury claim against the tractor trailer trucking company and its

insurer, (b) conspiring with and paying Damian Labeaud to participate in the staged accident of

October 13, 2015, (c) conspiring with Damian Labeaud and the individuals who participated in the

staged accidents to knowingly help them participate in staged accidents for the purpose of the

individuals making fraudulent personal injury claims and lawsuits arising out of the staged

accidents, (d) knowingly lying to law enforcement officers at the scene of the staged accidents in

furtherance of the Enterprise and to deceive the law enforcement officers, (e) knowingly and

intentionally presenting false and perjured testimony in deposition regarding how the “accident”


                                               - 75 -
                                                                                           2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 76 of 98




occurred in furtherance of the Enterprise and to deceive the defendant trucking company and its

insurer, (f) employing attorneys through The King Firm, LLC, and/or other attorneys as agents of

The King Firm, LLC, to either knowingly or unknowingly provide legal representation of and file

personal injury claims and lawsuits on her behalf arising out of the staged accident, and using those

attorneys to present false and fraudulent claims on her behalf, (g) conspiring with Damian

Labeaud, Jason Giles, The King Firm, their agents, and the other individuals involved in the staged

accidents to commit, and actually committing, wire and mail fraud in furtherance of the fraudulent

scheme and Enterprise, (h) conspiring with Jason Giles, The King Firm, their agents, and the other

individuals involved in the staged accidents to undergo medical treatment at an inflated cost and

allege that said treatment was a result of the October 13, 2015, collision at issue, in order to

maximize the fraudulent recovery of monies from the trucking company and/or insurance

company, (i) accepting monetary loans and/or advances from Jason Giles, The King Firm, LLC,

and/or its agents, as loans and/or advancements on the settlement of her fraudulent claims, (j)

authorizing her attorney agents to make monetary demands for settlement of fraudulent personal

injury claims arising out of the staged accident, (k) authorizing her attorney agents to enter into a

settlement agreement of her fraudulent personal injury claims arising out of the staged accident for

a payment of $125,000.00, and (l) receiving monies in settlement of the fraudulent personal injury

claims arising out of the staged accident, including endorsing and cashing a settlement check in

the amount of approximately $40,080.84.00, and of which the remainder of the settlement monies

was paid to the attorneys and/or other knowing or unknowing participants of the Enterprise.

                                                122.

       The Enterprise engages in, and its activities affect, interstate commerce.




                                               - 76 -
                                                                                            2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 77 of 98




                                                  123.

          The Defendants herein have been employed by and/or associated with the Enterprise, have

participated in the management and operation of the Enterprise, and have deliberately caused fraud

to be perpetrated upon Plaintiff and other tractor trailer trucking companies, drivers and insurers

through the scheme of staging numerous automobile accidents throughout the New Orleans area

for the purpose of pursuing fraudulent personal injury claims against the victims of the fraud,

which includes the staged accident of October 13, 2015, involving Plaintiff.



     2.      THE PURPOSE OF THE SCHEME:

                                                  124.

          The purpose of the scheme was to illicitly and illegally enrich the Defendants at the expense

of Plaintiff, Plaintiff’s insurers and other similarly situated tractor trailer trucking companies,

drivers and their insurers which were the victims of the numerous staged automobile accidents.

                                                  125.

          As set forth at length in paragraphs 1 through 124 and incorporated herein, which includes

but it not limited to the signed confessions and “Factual Basis” of the guilty pleas of six of the

individual Defendants herein, the scheme was created to pursue fraudulent bodily injury claims

against tractor trailer trucking companies, drivers and their insurers.



     3.      THE PATTERN OF RACKETERING ACTIVITIES:

                                                  126.

          Defendants have knowingly conducted and/or participated, directly and indirectly, in the

conduct of the affairs of the above described Enterprise through a “pattern of racketeering activity”


                                                  - 77 -
                                                                                              2027838.v1
         Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 78 of 98




as defined by Title 18, United States Code, Section 1961(5).

                                                     127.

              The Defendants herein conspired to commit and actually committed wire and mail fraud in

furtherance of the fraudulent scheme and Enterprise in connection with the staged accidents in

violation of 18 U.S.C. 371, 18 U.S.C. 1341 and 18 U.S.C. 1343, thus constituting a pattern of

racketeering activity as defined in 18 U.S.C. 1961. The racketeering activity also consists of

repeated violations of the Federal Wire Fraud Statute, in violation of Title 18, United States Code,

Section 1343, and Federal Mail Fraud Statute, in violation of Title 18, United States Code, Section

1341, and conspiracy to commit Federal Wire and Mail Fraud arising out of staged accidents at

issue, as set forth at length within paragraphs 1 through 126 above, based upon the repeated

interstate telephone communications, email communications, transfer of funds by wire and check,

and use of the postal service and/or private or commercial interstate carriers, which crossed state

lines.

                                                     128.

              These predicate acts are part of a scheme and are not isolated events. Furthermore, the

Defendants’ pattern of racketeering activity has involved at least one hundred (100) staged

accidents involving multiple occupants in each accident within this specific Enterprise alone, as

confessed to by Damian Labeaud and Roderick Hickman, and as alleged in the indictment at issue

of October 16, 2020, and other indictments and guilty pleas set forth herein, is potentially ongoing,

and amounts to or poses a threat of continued criminal activity.

         4.      INJURY TO PLAINTIFFS:

                                                     129.

              As a direct and proximate result of the Defendants’ conduct, Plaintiff herein, C.R. England,


                                                     - 78 -
                                                                                                 2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 79 of 98




Inc., was injured by paying sums of money in the settlement of the fraudulent bodily injury claims

herein and attorney’s fees, costs and expenses in the investigation and defense of the fraudulent

bodily injury claims, as a direct result of the pattern of racketeering activity, in addition to damage

to its reputation, lost income, internal expenses, increase in insurance premiums, and other actual

and pecuniary injury and damages which will be shown at the trial on this matter.

                                                 130.

       By reason of its injury, Plaintiff is entitled to treble damages, costs, and reasonable

attorneys’ fees pursuant to Title 18, United States Code, Section 1964(c).



                                 B. COUNT TWO – RICO 1962(d)

     (Against All Defendants for Violation of Title 18, United States Code, Section 1962(d))

                                                 131.

       Plaintiff incorporates, as though fully set forth herein, each and every allegation contained

in paragraphs 1 through 130 above.

                                                 132.

       Since at least 2015, Defendants willfully combined, conspired and agreed with one another

and with others to violate Title 18, United States Code, Section 1962(c), that is, to conduct and/or

participate, directly or indirectly, in the affairs of the Enterprise, the activities of which were

conducted through a pattern of racketeering activities, in violation of U.S.C. Section 1962(d).

                                                 133.

       The object of this conspiracy was to defraud Plaintiff, Plaintiff’s insurers and other

similarly situated tractor trailer trucking companies, drivers and their insurers which were the

victims of the numerous staged automobile accidents.


                                                - 79 -
                                                                                              2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 80 of 98




                                                 134.

        As a direct and proximate result of the Defendants’ conduct as set forth herein, Plaintiff

herein, C.R. England, Inc., was injured by paying sums of money in the settlement of the fraudulent

bodily injury claims herein and attorney’s fees, costs and expenses in the investigation and defense

of the fraudulent bodily injury claims, as a direct result of the pattern of racketeering activity, in

addition to damage to its reputation, lost income, internal expenses, increase in insurance

premiums, and other actual and pecuniary injury and damages which will be shown at the trial on

this matter.

                                                 135.

        By reason of its injury, Plaintiff is entitled to treble damages, costs, and reasonable

attorneys’ fees pursuant to Title 18, United States Code, Section 1964(c).



                           C. COUNT THREE – STATE LAW FRAUD

                      (Against All Defendants for Louisiana State Law Fraud

                        in accordance with La. Civ. Code Art. 1953 et seq)

                                                 136.

        Plaintiff incorporates, as though fully set forth herein, each and every allegation contained

in paragraphs 1 through 135 above.

                                                 137.

        Since at least 2015, Defendants, personally or through their agents acting at their direction

(such as the individual occupants of the vehicles voluntarily participating in the staged accidents

for the purpose of making fraudulent bodily injury claims), have made or caused to be made false

and fraudulent material misrepresentations of fact to Plaintiff (and other similarly situated entities)


                                                - 80 -
                                                                                              2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 81 of 98




with the intention of obtaining an unjust advantage in the personal injury lawsuit against Plaintiff

(and other similarly situated entities) and to cause a pecuniary loss to Plaintiff through settlement

or judgment against Plaintiff in the personal injury lawsuit against Plaintiff. Specifically,

Defendants, personally or through their agents, have made false and misleading statements and

representations concerning how the “accident” at issue occurred, that the accident was caused by

the operator of the tractor trailer while intentionally withholding the information that the accident

was intentionally caused and staged by Defendants, in addition to the numerous other fraudulent

material misrepresentations cited herein in paragraphs 1 through 136 which are incorporated as

though fully set forth herein, and those which will be proven at the trial on this matter. These

material misrepresentations and suppression of the truth of Defendants are in violation of the

provisions of La. Civ. Code art. 1953, et seq.

                                                  138.

       These misrepresentations and suppression of the truth were conveyed to Plaintiff through

documents which include, but are not limited to, the police report issued arising out of this

accident, representation letters issued by the attorneys in the underlying lawsuits, attorney demand

letters issued in the underlying lawsuits matter, discovery responses issued in the underlying

lawsuits, deposition testimony given in the underlying lawsuits, pleadings and Motions and

Memoranda filed in the underlying lawsuits, and medical and billing records issued in the

underlying lawsuits.

                                                  139.

       At the time the statements and representations were made, Defendants in this matter were

aware of the falsity of the misrepresentations.




                                                  - 81 -
                                                                                            2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 82 of 98




                                               140.

       Defendants in this matter made the misrepresentations with the intent to deceive Plaintiff,

and with the intent that Plaintiff would act on the misrepresentations by paying Defendants sums

of money in settlement of claims.

                                               141.

       As a direct and proximate result of the Defendants’ fraudulent conduct and

misrepresentations as set forth herein, Plaintiff herein, C.R. England, Inc., was injured by paying

sums of money in the settlement of the fraudulent bodily injury claims herein and attorney’s fees,

costs and expenses in the investigation and defense of the fraudulent bodily injury claims, as a

direct result of the intentional fraudulent misrepresentation of Defendants herein, in addition to

damage to its reputation, lost income, internal expenses, increase in insurance premiums, and other

actual and pecuniary injury and damages which will be shown at the trial on this matter.

                                               142.

       Plaintiff herein is also entitled to attorneys’ fees and costs arising from the damages

suffered by Defendants’ intentional fraudulent misrepresentations.

                                               143.

       In the alternative only, Plaintiff shows that the settlement agreements at issue and funding

of the settlement agreements regarding the claims at issue of Anthony Robinson, Audrey Harris,

Jerry Schaffer and Keishira Robinson arising out of the staged accident of October 13, 2015, were

entered into and funded as a direct result of the fraudulent conduct, fraudulent inducement, ill

practices and misrepresentations of Defendants herein. As such, Plaintiff shows that the settlement

agreements should be vacated as a matter of law, and all monies tendered by Plaintiff in settlement

of these fraudulent claims should be ordered to be returned, reimbursed and/or otherwise wholly


                                               - 82 -
                                                                                           2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 83 of 98




repaid to Plaintiff by Defendants herein, plus interest, along with all costs of this litigation and any

other damage to which Plaintiff is entitled as a matter of law. Moreover, Plaintiff shows herein

that Defendants herein are liable, in solido, for the return, reimbursement and payment to Plaintiff

of all settlement funds tendered by Plaintiff arising out of the staged accident of October 13, 2015.

                                                 144.

        Plaintiff specifically pleads herein the doctrine of contra non valentum regarding the

Louisiana State Court Fraud claims herein. As set forth herein, Plaintiff had insufficient evidence

to support the involvement of Defendants in this fraudulent scheme, particularly the involvement

of the attorneys and third parties to the “accident” at issue, until at the earliest October, 2020, when

the Federal Prosecutor issued an indictment alleging their involvement. Moreover, Plaintiff did

not have justifiable evidence to bring these claims against Defendants, particularly the involvement

of the attorneys and third parties, until the indictment was issued in October, 2020. Plaintiff was

unaware of the role of the Defendants, and specifically the attorneys and third parties, as a direct

result of the Defendants intentional concealment, misrepresentation, fraud and ill practices of the

same. Plaintiff specifically pleads and avers that the prescriptive period regarding the Louisiana

State Court Fraud claims was suspended pursuant to the doctrine of contra non valentum.



      D. COUNT FOUR – STATE LAW CONSPIRACY TO COMMIT INTENTIONAL

                                  STAGED ACCIDENTS AND FRAUD

   (Against All Defendants for Louisiana State Law Conspiracy to Commit Intentional Staged

         Accidents and Fraud Claims in accordance with La. Civ. Code Art. 2324 et seq.)

                                                 145.

        Plaintiff incorporates, as though fully set forth herein, each and every allegation contained


                                                 - 83 -
                                                                                               2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 84 of 98




in paragraphs 1 through 144 above.

                                                 146.

       Since at least 2015, Defendants, personally or through their agents acting at their direction

(such as the individual occupants of the vehicles voluntarily participating in the staged accidents

for the purpose of making fraudulent bodily injury claims), have willfully combined, conspired,

colluded and agreed with each other and others to commit an intentional and willful acts of causing

an intentionally staged automobile collision with Plaintiff (and other similarly situated entities),

and have willfully combined, conspired, colluded and agreed with each other and others to

intentionally and willfully defraud Plaintiff (and other similarly situated entities) through bringing

fraudulent personal injury claims arising from these intentionally staged and fraudulent accidents.

Specifically, Defendants have conspired to intentionally cause a staged automobile accident on

October 13, 2015, involving Plaintiff (and other staged accidents), have conspired to make false

and fraudulent material misrepresentations of fact to Plaintiff (and other similarly situated entities)

with the intention of obtaining an unjust advantage in the personal injury lawsuit against Plaintiff

(and other similarly situated entities) and to cause a pecuniary loss to Plaintiff through settlement

or judgment against Plaintiff in the personal injury lawsuit against Plaintiff, in addition to the

numerous other intentional and willful acts and fraudulent material misrepresentations arising from

the conspiracy among the Defendants which is cited herein in paragraphs 1 through 145 which are

incorporated as though fully set forth herein, and those which will be proven at the trial on this

matter. These conspiracies among the Defendants to commit these intentional and willful acts, and

conspiracy to commit material misrepresentations and suppression of the truth of Defendants, are

in violation of the provisions of La. Civ. Code art. 2324, et seq.




                                                - 84 -
                                                                                              2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 85 of 98




                                                 147.

        Defendants in this matter conspired with one another in this matter to commit the

intentional and willful acts set forth herein against Plaintiff (and other similarly situated entities).

In accordance with La. Civ. Code art. 2324, et seq., Defendants are liable, in solido, for the damage

caused by intentional and willful acts set forth herein to Plaintiff.

                                                 148.

        As a direct and proximate result of the Defendants’ conspiracy to commit the fraudulent

conduct and misrepresentations as set forth herein, Plaintiff herein, C.R. England, Inc., was injured

by paying sums of money in the settlement of the fraudulent bodily injury claims herein and

attorney’s fees, costs and expenses in the investigation and defense of the fraudulent bodily injury

claims, as a direct result of the intentional fraudulent misrepresentation of Defendants herein, in

addition to damage to its reputation, lost income, internal expenses, increase in insurance

premiums, and other actual and pecuniary injury and damages which will be shown at the trial on

this matter.

                                                 149.

        Plaintiff herein is also entitled to attorneys’ fees and costs arising from the damages

suffered by Defendants’ conspiracy to commit the intentional fraudulent conduct and

misrepresentations.

                                                 150.

        In the alternative only, Plaintiff shows that the settlement agreements at issue and funding

of the settlement agreements regarding the claims at issue of Anthony Robinson, Audrey Harris,

Jerry Schaffer and Keishira Robinson arising out of the staged accident of October 13, 2015, were

entered into and funded as a direct result of the conspiracy to commit the fraudulent conduct,


                                                 - 85 -
                                                                                               2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 86 of 98




fraudulent inducement, ill practices and misrepresentations of Defendants herein. As such,

Plaintiff shows that the settlement agreements should be vacated as a matter of law, and all monies

tendered by Plaintiff in settlement of these fraudulent claims should be ordered to be returned,

reimbursed and/or otherwise wholly repaid to Plaintiff by Defendants herein, plus interest, along

with all costs of this litigation and any other damage to which Plaintiffs are entitled as a matter of

law. Moreover, Plaintiff shows herein that Defendants herein are liable, in solido, for the return,

reimbursement and payment to Plaintiff of all settlement funds tendered by Plaintiff arising out of

the staged accident of October 13, 2015.

                                                151.

       Plaintiff specifically pleads herein the doctrine of contra non valentum regarding the

Louisiana State Court Conspiracy to Commit Intentional Staged Accidents and Fraud claims

herein. As set forth herein, Plaintiff had insufficient evidence to support the involvement of

Defendants in this fraudulent scheme, particularly the involvement of the attorneys and third

parties to the “accident” at issue, until at the earliest October, 2020, when the Federal Prosecutor

issued an indictment alleging their involvement. Moreover, Plaintiff did not have justifiable

evidence to bring these claims against Defendants, particularly the involvement of the attorneys

and third parties, until the indictment was issued in October, 2020. Plaintiff was unaware of the

role of the Defendants, and specifically the attorneys and third parties, as a direct result of the

Defendants intentional concealment, misrepresentation, fraud and ill practices of the same.

Plaintiff specifically pleads and avers that the prescriptive period regarding the Louisiana State

Court Fraud claims was suspended pursuant to the doctrine of contra non valentum.




                                                - 86 -
                                                                                             2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 87 of 98




       E. COUNT FIVE – LOUISIANA RACKETEERING ACT – La. R.S. 15:1353(A)

             (Against All Defendants for violation of the Louisiana Racketeering Act

                             in accordance with La. R.S. 15:1353(A))

                                                 152.

       Plaintiff incorporates, as though fully set forth herein, each and every allegation contained

in paragraphs 1 through 151 above.

                                                 153.

       The above-identified Defendants knowingly and intentionally received proceeds directly,

or indirectly, through a pattern of racketeering activity in Louisiana as set forth above, to use or

invest, directly or indirectly some or all of the proceed derived from the pattern of racketeering

activity to acquire an interest in property or to establish or operate an Enterprise as set forth above

in violation of the provisions of La. R.S. 15:1353(A).

                                                 154.

       As a direct and proximate result of the Defendants’ intentional, willful and wanton actions

while engaged in the racketeering activities in violation of the provisions of La. R.S. 15:1353(A),

as set forth above, Plaintiff herein, C.R. England, Inc., was injured by paying sums of money in

the settlement of the fraudulent bodily injury claims herein and attorney’s fees, costs and expenses

in the investigation and defense of the fraudulent bodily injury claims, in addition to damage to its

reputation, lost income, internal expenses, increase in insurance premiums, and other actual and

pecuniary injury and damages which will be shown at the trial on this matter, including treble

damages and punitive damages, for which Defendants are liable, in solido.

                                                 155.

       In accordance with the provisions of La. R.S. 15:1356 et seq., Plaintiff herein is also


                                                - 87 -
                                                                                              2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 88 of 98




entitled to recover treble damages of three times the actual damages sustained or ten thousand

dollars, whichever is greater, arising from the Defendants’ intentional, willful and wanton actions

while engaged in the racketeering activities in violation of the provisions of La. R.S. 15:1353(A)

as set forth above, in addition to attorneys’ fees and costs incurred in the investigation and litigation

of the same.



        F. COUNT SIX – LOUISIANA RACKETEERING ACT – La. R.S. 15:1353(B)

               (Against All Defendants for violation of the Louisiana Racketeering Act

                              in accordance with La. R.S. 15:1353(B))

                                                  156.

        Plaintiff incorporates, as though fully set forth herein, each and every allegation contained

in paragraphs 1 through 155 above.

                                                  157.

        The Defendants have knowingly acquired or maintained, directly or indirectly, an interest

in or control of an Enterprise through a pattern of racketeering activity in the State of Louisiana as

set forth above in violation of the provisions of La. R.S. 15:1353(B).

                                                  158.

        As a direct and proximate result of the Defendants’ intentional, willful and wanton actions

while engaged in the racketeering activities in violation of the provisions of La. R.S. 15:1353(B)

as set forth above, Plaintiff herein, C.R. England, Inc., was injured by paying sums of money in

the settlement of the fraudulent bodily injury claims herein and attorney’s fees, costs and expenses

in the investigation and defense of the fraudulent bodily injury claims, in addition to damage to its

reputation, lost income, internal expenses, increase in insurance premiums, and other actual and


                                                 - 88 -
                                                                                                2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 89 of 98




pecuniary injury and damages which will be shown at the trial on this matter, including treble

damages and punitive damages, for which Defendants are liable, in solido.

                                                  159.

        In accordance with the provisions of La. R.S. 15:1356 et seq., Plaintiff herein is also

entitled to recover treble damages of three times the actual damages sustained or ten thousand

dollars, whichever is greater, arising from the Defendants’ intentional, willful and wanton actions

while engaged in the racketeering activities in violation of the provisions of La. R.S. 15:1353(B)

as set forth above, in addition to attorneys’ fees and costs incurred in the investigation and litigation

of the same.



      G. COUNT SEVEN – LOUISIANA RACKETEERING ACT – La. R.S. 15:1353(C)

               (Against All Defendants for violation of the Louisiana Racketeering Act

                              in accordance with La. R.S. 15:1353(C))

                                                  160.

        Plaintiff incorporates, as though fully set forth herein, each and every allegation contained

in paragraphs 1 through 159 above.

                                                  161.

        The Defendants, individually and/or collectively, are associated with an Enterprise as set

forth above, and have knowingly conducted or participated, directly or indirectly, in the activities

of that Enterprise through a pattern of racketeering activity in violation of the provisions of La.

R.S. 15:1353(C).

                                                  162.

        As a direct and proximate result of the Defendants’ intentional, willful and wanton actions


                                                 - 89 -
                                                                                                2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 90 of 98




while engaged in the racketeering activities in violation of the provisions of La. R.S. 15:1353(C)

as set forth above, Plaintiff herein, C.R. England, Inc., was injured by paying sums of money in

the settlement of the fraudulent bodily injury claims herein and attorney’s fees, costs and expenses

in the investigation and defense of the fraudulent bodily injury claims, in addition to damage to its

reputation, lost income, internal expenses, increase in insurance premiums, and other actual and

pecuniary injury and damages which will be shown at the trial on this matter, including treble

damages and punitive damages, for which Defendants are liable, in solido.

                                                  163.

        In accordance with the provisions of La. R.S. 15:1356 et seq., Plaintiff herein is also

entitled to recover treble damages of three times the actual damages sustained or ten thousand

dollars, whichever is greater, arising from the Defendants’ intentional, willful and wanton actions

while engaged in the racketeering activities in violation of the provisions of La. R.S. 15:1353(C)

as set forth above, in addition to attorneys’ fees and costs incurred in the investigation and litigation

of the same.



            H. COUNT EIGHT – CONSPIRACY TO VIOLATE THE LOUISIANA

                         RACKETEERING ACT – La. R.S. 15:1353(A) and (D)

               (Against All Defendants for violation of the Louisiana Racketeering Act

     in accordance with La. R.S. 15:1353(D) by conspiracy to violate La. R.S. 15:1353(A))

                                                  164.

        Plaintiff incorporates, as though fully set forth herein, each and every allegation contained

in paragraphs 1 through 163 above.




                                                 - 90 -
                                                                                                2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 91 of 98




                                               165.

       The Defendants knowingly and intentionally have conspired with one another and

attempted to receive proceeds directly, or indirectly, through a pattern of racketeering activity in

Louisiana as set forth above, to use or invest, directly or indirectly some or all of the proceed

derived from the pattern of racketeering activity to acquire an interest in property or to establish

or operate an Enterprise as set forth above in violation of the provisions of La. R.S. 15:1353 (D),

by conspiracy to violate the provisions of La. R.S. 15:1353(A).

                                               166.

       As a direct and proximate result of the Defendants’ intentional, willful and wanton actions

and conspiracy to commit these intentional, willful and wanton actions while engaged in the

racketeering activities in violation of the provisions of La. R.S. 15:1353(A) and (D) as set forth

above, Plaintiff herein, C.R. England, Inc., was injured by paying sums of money in the settlement

of the fraudulent bodily injury claims herein and attorney’s fees, costs and expenses in the

investigation and defense of the fraudulent bodily injury claims, in addition to damage to its

reputation, lost income, internal expenses, increase in insurance premiums, and other actual and

pecuniary injury and damages which will be shown at the trial on this matter, including treble

damages and punitive damages, for which Defendants are liable, in solido.

                                               167.

       In accordance with the provisions of La. R.S. 15:1356 et seq., Plaintiff herein is also

entitled to recover treble damages of three times the actual damages sustained or ten thousand

dollars, whichever is greater, arising from the Defendants’ intentional, willful and wanton actions

and conspiracy to commit these intentional, willful and wanton actions while engaged in the

racketeering activities in violation of the provisions of La. R.S. 15:1353(A) and (D) as set forth


                                               - 91 -
                                                                                           2027838.v1
        Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 92 of 98




above, in addition to attorneys’ fees and costs incurred in the investigation and litigation of the

same.



              I. COUNT NINE – CONSPIRACY TO VIOLATE THE LOUISIANA

                         RACKETEERING ACT – La. R.S. 15:1353(B) and (D)

              (Against All Defendants for violation of the Louisiana Racketeering Act

     in accordance with La. R.S. 15:1353(D) by conspiracy to violate La. R.S. 15:1353(B))

                                                 168.

         Plaintiff incorporates, as though fully set forth herein, each and every allegation contained

in paragraphs 1 through 167 above.

                                                 169.

         The Defendants have knowingly conspired with one another and attempted to acquire or

maintain, directly or indirectly, an interest in or control of an Enterprise through a pattern of

racketeering activity in the State of Louisiana as set forth above in violation of the provisions of

La. R.S. 15:1353(D), by conspiracy to violate the provisions of La. R.S. 15:1353(B).

                                                 170.

         As a direct and proximate result of the Defendants’ intentional, willful and wanton actions

and conspiracy to commit these intentional, willful and wanton actions while engaged in the

racketeering activities in violation of the provisions of La. R.S. 15:1353 (B) and (D) as set forth

above, Plaintiff herein, C.R. England, Inc., was injured by paying sums of money in the settlement

of the fraudulent bodily injury claims herein and attorney’s fees, costs and expenses in the

investigation and defense of the fraudulent bodily injury claims, in addition to damage to its

reputation, lost income, internal expenses, increase in insurance premiums, and other actual and


                                                 - 92 -
                                                                                             2027838.v1
        Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 93 of 98




pecuniary injury and damages which will be shown at the trial on this matter, including treble

damages and punitive damages, for which Defendants are liable, in solido.

                                                 171.

         In accordance with the provisions of La. R.S. 15:1356 et seq., Plaintiff herein is also

entitled to recover treble damages of three times the actual damages sustained or ten thousand

dollars, whichever is greater, arising from the Defendants’ intentional, willful and wanton actions

and conspiracy to commit these intentional, willful and wanton actions while engaged in the

racketeering activities in violation of the provisions of La. R.S. 15:1353(B) and (D) as set forth

above, in addition to attorneys’ fees and costs incurred in the investigation and litigation of the

same.



              J. COUNT TEN – CONSPIRACY TO VIOLATE THE LOUISIANA

                         RACKETEERING ACT – La. R.S. 15:1353(C) and (D)

              (Against All Defendants for violation of the Louisiana Racketeering Act

     in accordance with La. R.S. 15:1353(D) by conspiracy to violate La. R.S. 15:1353(C))

                                                 172.

         Plaintiff incorporates, as though fully set forth herein, each and every allegation contained

in paragraphs 1 through 171 above.

                                                 173.

         The Defendants, individually and/or collectively, are associated with an Enterprise as set

forth above, and have knowingly conspired with one another and attempted to conduct or

participate, directly or indirectly, in the activities of that Enterprise through a pattern of

racketeering activity in violation of the provisions of La. R.S. 15:1353(D), by conspiracy to violate


                                                 - 93 -
                                                                                             2027838.v1
        Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 94 of 98




the provisions of La. R.S. 15:1353(C).

                                                 174.

         As a direct and proximate result of the Defendants’ intentional, willful and wanton actions

and conspiracy to commit these intentional, willful and wanton actions while engaged in the

racketeering activities in violation of the provisions of La. R.S. 15:1353(C) and (D) as set forth

above, Plaintiff herein, C.R. England, Inc., was injured by paying sums of money in the settlement

of the fraudulent bodily injury claims herein and attorney’s fees, costs and expenses in the

investigation and defense of the fraudulent bodily injury claims, in addition to damage to its

reputation, lost income, internal expenses, increase in insurance premiums, and other actual and

pecuniary injury and damages which will be shown at the trial on this matter, including treble

damages and punitive damages, for which Defendants are liable, in solido.

                                                 175.

         In accordance with the provisions of La. R.S. 15:1356 et seq., Plaintiff herein is also

entitled to recover treble damages of three times the actual damages sustained or ten thousand

dollars, whichever is greater, arising from the Defendants’ intentional, willful and wanton actions

and conspiracy to commit these intentional, willful and wanton actions while engaged in the

racketeering activities in violation of the provisions of La. R.S. 15:1353(C) and (D) as set forth

above, in addition to attorneys’ fees and costs incurred in the investigation and litigation of the

same.

                                           V. DAMAGES

                                                 176.

         Plaintiff incorporates, as though fully set forth herein, each and every allegation contained

in paragraphs 1 through 175 above.


                                                 - 94 -
                                                                                             2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 95 of 98




                                                177.

       Plaintiff has been damaged by Defendants’ practices outlined in this Complaint. These

include, but are not limited to, Defendants intentionally causing and conspiring to cause a staged

accident involving the use of a motor vehicle to crash into a tractor-trailer owned by Plaintiff, C.R.

England, Inc., operated by C.R. England’s employee on October 13, 2015, and insured by C.R.

England’s insurer, ACE American, for the purpose of fraudulently manufacturing bodily injury

claims on behalf of the four alleged occupants of the vehicle who were also knowingly complicit

in the fraudulently staged accident and Enterprise, and directing the medical treatment of the

occupants at inflated costs to further the Enterprise to attempt to increase the fraudulent damages.

                                                178.

       C.R. England, Inc., was forced to pay substantial sums in settlement of the fraudulent

claims, and attorney’s fees, costs and expenses in the investigation and defense of the lawsuit filed

against Plaintiff and Plaintiff’s employee driver by Defendants on behalf of the four alleged

occupants of the staged accident of October 13, 2015, in addition to damage to its reputation, lost

income, internal expenses, increase in insurance premiums, and other actual and pecuniary injury

and damages which will be shown at the trial on this matter, including treble damages and punitive

damages as allowed by law, all for which Defendants are liable herein, in solido.

                                                179.

       Moreover, C.R. England, Inc., and its excess insurer were fraudulently induced to accept a

settlement offer in the total amount of $4,725,000.00, for the combined claims of all four claimants

in the staged accident of October 13, 2020. The proceeds of this settlement agreement were funded

as follows: (1) a C.R. England check in the amount of $898,422.87 made payable to Anthony

Robinson and Arnona Rose; (2) an ACE American check in the amount of $601,577.13 made


                                                - 95 -
                                                                                             2027838.v1
      Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 96 of 98




payable to Anthony Robinson and Arnona Rose; (3) an ACE American check in the amount of

$2,100,000.00 made payable to Audrey Harris and The King Law Firm; (4) a C.R. England check

in the amount of $125,000.00 made payable to Keishira Robinson and The King Firm; and (5) a

C.R. England check in the amount of $1,000,000.00 made payable to Jerry Schaffer and The King

Law Firm.

                                                 180.

       C.R. England, Inc. is also entitled herein to a damage award against Defendants for all

attorney’s fees, costs and expenses incurred in investigating and litigating these instant claims

against Defendants, for which Defendants are liable, in solido.

                                                 181.

       In the alternative only, C.R. England, Inc. shows that the settlement agreements at issue

and funding of the settlement agreements regarding the claims at issue of Anthony Robinson,

Audrey Harris, Jerry Schaffer and Keishira Robinson arising out of the staged accident of October

13, 2015, were entered into and funded as a direct result of the conspiracy to and the actual

commission of the fraudulent conduct, fraudulent inducement, ill practices and misrepresentations

of Defendants herein. As such, Plaintiff show that the settlement agreements should be vacated as

a matter of law, and all monies tendered by Plaintiff in settlement of these fraudulent claims should

be ordered to be returned, reimbursed and/or otherwise wholly repaid to Plaintiff by Defendants

herein, plus interest, along with all costs of this litigation and any other damage to which Plaintiffs

are entitled as a matter of law. Moreover, Plaintiff shows herein that Defendants herein are liable,

in solido, for the return, reimbursement and payment to Plaintiffs of all settlement funds tendered

by Plaintiff arising out of the staged accident of October 13, 2015.




                                                - 96 -
                                                                                              2027838.v1
     Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 97 of 98




                                        VI. JURY DEMAND

                                                  182.

         Trial by jury is requested on all issues triable by jury.

                                       PRAYER FOR RELIEF

         WHEREFORE, premises considered, Plaintiff, C.R. England, Inc., respectfully requests

that upon final trial of this cause, the Court enter a judgment against Defendants, in solido, as

follows:

   (1)     Upon the First Claim for Relief, all damages resulting from Defendants’ violation of Title
           18, United States Code, Section 1962(c), including prejudgment interest, costs, expenses,
           and attorneys’ fees, the sum trebled pursuant to Title 18, United States Code, Section
           1964(c);

   (2)     Upon the Second Claim for Relief, all damages resulting from Defendants’ violation of
           Title 18, United States Code, Section 1962(d), by conspiracy to violate Title 18, United
           States Code, Section 1962(c), including prejudgment interest, costs, expenses, and
           attorneys’ fees, the sum trebled pursuant to Title 18, United States Code, Section 1964(c);

   (3)     Upon the Third Claim for Relief, all damages resulting from Defendants’ fraudulent
           conduct including but not to damages resulting from Defendants’ violation of La. Civ.
           Code art. 1953, et seq., including prejudgment interest, costs, expenses, and attorneys’
           fees; or, in the alternative only, that the settlement agreements at issue be vacated and
           that Defendants herein be cast in judgment, in solido, and be ordered to return, reimburse
           and/or wholly repay to Plaintiff the entirety of the settlement funds previously tendered;

   (4)     Upon the Fourth Claim for Relief, all damages resulting from Defendants’ conspiracy to
           commit intentional staged accidents and fraud claims, including but not to damages
           resulting from Defendants’ violation of La. Civ. Code art. 2324, et seq., including
           prejudgment interest, costs, expenses, and attorneys’ fees; or, in the alternative only, that
           the settlement agreements at issue be vacated and that Defendants herein be cast in
           judgment, in solido, and be ordered to return, reimburse and/or wholly repay to Plaintiff
           the entirety of the settlement funds previously tendered;

   (5)     Upon the Fifth Claim for Relief, all damages resulting from Defendants’ violation of La.
           R.S. 15:1353(A), including prejudgment interest, costs, expenses, and attorneys’ fees,
           the sum trebled pursuant to La. R.S. 15:1356 et seq.;



                                                  - 97 -
                                                                                               2027838.v1
  Case 2:21-cv-00264-SSV-MBN Document 1 Filed 02/09/21 Page 98 of 98




(6)   Upon the Sixth Claim for Relief, all damages resulting from Defendants’ violation of La.
      R.S. 15:1353(B), including prejudgment interest, costs, expenses, and attorneys’ fees, the
      sum trebled pursuant to La. R.S. 15:1356 et seq.;

(7)   Upon the Seventh Claim for Relief, all damages resulting from Defendants’ violation of
      La. R.S. 15:1353(C), including prejudgment interest, costs, expenses, and attorneys’ fees,
      the sum trebled pursuant to La. R.S. 15:1356 et seq.;

(8)   Upon the Eighth Claim for Relief, all damages resulting from Defendants’ violation of
      La. R.S. 15:1353(D), by conspiracy to violate La. R.S. 15:1353(A), including
      prejudgment interest, costs, expenses, and attorneys’ fees, the sum trebled pursuant to
      La. R.S. 15:1356 et seq.;

(9)   Upon the Ninth Claim for Relief, all damages resulting from Defendants’ violation of La.
      R.S. 15:1353(D), by conspiracy to violate La. R.S. 15:1353(B), including prejudgment
      interest, costs, expenses, and attorneys’ fees, the sum trebled pursuant to La. R.S. 15:1356
      et seq.; and

(10) Upon the Tenth Claim for Relief, all damages resulting from Defendants’ violation of
     La. R.S. 15:1353(D), by conspiracy to violate La. R.S. 15:1353(C), including
     prejudgment interest, costs, expenses, and attorneys’ fees, the sum trebled pursuant to
     La. R.S. 15:1356 et seq.
                                            Respectfully submitted by:

                                            BREAZEALE, SACHSE & WILSON, L.L.P.
                                            One American Place, 23rd Floor
                                            Post Office Box 3197
                                            Baton Rouge, Louisiana 70821-3197
                                            Telephone: 225-387-4000
                                            Fax: 225-381-8029
                                            E: doug.williams@bswllp.com;
                                            chris.mason@bswllp.com
                                            /s/ Douglas K. Williams
                                            Douglas K. Williams, T.A., La Bar Roll No. 2187
                                            Christopher A. Mason, La Bar Roll No. 29328
                                            Kelsey A. Clark, La. Bar Roll No. 36413
                                            Katherine M. Cook, La. Bar Roll No. 37640
                                            Attorneys for Plaintiff, C.R. England, Inc.




                                            - 98 -
                                                                                         2027838.v1
